Case 19-12378-KBO    Doc 1158-6    Filed 07/09/20   Page 1 of 109



                          EXHIBIT D

    Detailed Description of Fees, Expenses, and Disbursements
                     Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20        Page 2 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068454
                                                                                Client Matter: 45214-4

In the Matter of Adversary Proceedings, Contested Matters




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,686.00
Total legal services rendered                                                                                   $ 5,686.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12378-KBO       Doc 1158-6    Filed 07/09/20   Page 3 of 109
Legal Services for the Period Ending May 31, 2020           Invoice Number:         1010068454
Dura Automotive Systems, LLC                                 Matter Number:            45214-4
Adversary Proceedings, Contested Matters




                                        Summary of Hours Billed

Name                                                      Hours        Rate              Amount
Claire Stephens                                            5.40      740.00              3,996.00
Alison Wirtz                                               2.00      845.00              1,690.00

TOTALS                                                      7.40                    $ 5,686.00




                                                    2
                 Case 19-12378-KBO        Doc 1158-6       Filed 07/09/20   Page 4 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:           1010068454
Dura Automotive Systems, LLC                                    Matter Number:              45214-4
Adversary Proceedings, Contested Matters


                                      Description of Legal Services

Date     Name                                 Hours Description
05/13/20 Claire Stephens                       4.60 Draft, revise second removal extension
                                                    motion (3.9); review precedent re same (.3);
                                                    correspond with A. Wirtz, C. Koenig re same
                                                    (.4).
05/13/20 Alison Wirtz                          1.70 Correspond with C. Koenig, C. Stephens re
                                                    removal motion (.3); review and comment on
                                                    removal motion (1.4).
05/14/20 Claire Stephens                       0.80 Draft, revise second removal extension
                                                    motion (.3); draft notice re same (.3); prepare
                                                    filing version re same (.2).
05/14/20 Alison Wirtz                          0.30 Correspond with C. Koenig, C. Stephens re
                                                    removal motion.

Total                                           7.40




                                                       3
                     Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20        Page 5 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068455
                                                                                Client Matter: 45214-7

In the Matter of Case Administration




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 7,548.50
Total legal services rendered                                                                                   $ 7,548.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12378-KBO       Doc 1158-6    Filed 07/09/20   Page 6 of 109
Legal Services for the Period Ending May 31, 2020           Invoice Number:         1010068455
Dura Automotive Systems, LLC                                 Matter Number:            45214-7
Case Administration




                                        Summary of Hours Billed

Name                                                      Hours        Rate              Amount
Anthony Abate                                              0.50      340.00                170.00
Alli Beckett                                               9.80      305.00              2,989.00
Ryan Besaw                                                 2.90      340.00                986.00
Kenneth Sampson                                            3.00      395.00              1,185.00
Claire Stephens                                            1.10      740.00                814.00
Amy Zayed                                                  5.30      265.00              1,404.50

TOTALS                                                    22.60                     $ 7,548.50




                                                    2
                  Case 19-12378-KBO       Doc 1158-6          Filed 07/09/20     Page 7 of 109
Legal Services for the Period Ending May 31, 2020                  Invoice Number:             1010068455
Dura Automotive Systems, LLC                                        Matter Number:                45214-7
Case Administration


                                      Description of Legal Services

Date       Name                               Hours        Description
05/01/20   Anthony Abate                       0.50        Draft template dismissal motion and order.
05/01/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/04/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/05/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/07/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/08/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/11/20   Ryan Besaw                          0.30        Prepare daily docket update.
05/12/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/13/20   Ryan Besaw                          0.10        Prepare daily docket update.
05/14/20   Ryan Besaw                          0.10        Prepare daily docket update.
05/15/20   Ryan Besaw                          0.20        Prepare daily docket update.
05/18/20   Ryan Besaw                          0.10        Prepare daily docket update.
05/18/20   Claire Stephens                     0.80        Revise schedule of work in process re revised
                                                           dates and deadlines (.5); review docket re
                                                           same (.2); calendar dates re same (.1).
05/19/20 Ryan Besaw                             0.10       Prepare daily docket update.
05/20/20 Ryan Besaw                             0.10       Prepare daily docket update.
05/20/20 Claire Stephens                        0.30       Revise schedule of work in process re revised
                                                           dates and deadlines.
05/22/20   Ryan Besaw                           0.20       Prepare daily docket update.
05/26/20   Ryan Besaw                           0.10       Prepare daily docket update.
05/27/20   Ryan Besaw                           0.20       Prepare daily docket update.
05/27/20   Kenneth Sampson                      3.00       Analysis update for supplemental disclosure
                                                           of creditors/entities submitted as top 50
                                                           creditors and equity holders.
05/28/20 Alli Beckett                           4.80       Analyze update for supplemental disclosure
                                                           of creditors/entities.
05/28/20 Ryan Besaw                             0.20       Prepare daily docket update.
05/28/20 Amy Zayed                              0.80       Research for creditors, entities for
                                                           supplemental disclosure of creditors, entities.
05/29/20 Alli Beckett                           5.00       Analyze update for supplemental disclosure
                                                           of creditors/entities.
05/29/20 Amy Zayed                              4.50       Research for creditors, entities for
                                                           supplemental disclosure of creditors, entities.

Total                                          22.60


                                                       3
                     Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20        Page 8 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068456
                                                                                Client Matter: 45214-10

In the Matter of Corporate & Governance Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                            $ 868.00
Total legal services rendered                                                                                      $ 868.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO        Doc 1158-6    Filed 07/09/20   Page 9 of 109
Legal Services for the Period Ending May 31, 2020           Invoice Number:         1010068456
Dura Automotive Systems, LLC                                 Matter Number:           45214-10
Corporate & Governance Issues




                                        Summary of Hours Billed

Name                                                      Hours         Rate             Amount
Chris Koenig                                               0.80     1,085.00              868.00

TOTALS                                                      0.80                         $ 868.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 10 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068456
Dura Automotive Systems, LLC                                     Matter Number:           45214-10
Corporate & Governance Issues


                                      Description of Legal Services

Date     Name                                 Hours Description
05/18/20 Chris Koenig                          0.80 Review and revise documents re managing
                                                    member resignation (.4); correspond with G.
                                                    Pesce, S. Toth, K&E team, managing member
                                                    re same (.4).

Total                                           0.80




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 11 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068457
                                                                                Client Matter: 45214-12

In the Matter of Customer Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,824.50
Total legal services rendered                                                                                   $ 5,824.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 12 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068457
Dura Automotive Systems, LLC                                  Matter Number:           45214-12
Customer Issues




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Ryan Blaine Bennett, P.C.                                  1.10     1,595.00          1,754.50
Claire Stephens                                            5.50       740.00          4,070.00

TOTALS                                                      6.60                     $ 5,824.50




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 13 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068457
Dura Automotive Systems, LLC                                     Matter Number:           45214-12
Customer Issues


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Claire Stephens                       2.30 Correspond with customer re accommodation
                                                    agreement (1.0); prepare execution version re
                                                    same (.3); revise European, Brazilian
                                                    accommodation agreement (.5); correspond
                                                    with C. Koenig re same (.1); correspond with
                                                    K&E team re accommodation agreement
                                                    hearing (.4).
05/04/20 Ryan Blaine Bennett, P.C.             1.10 Correspond with customer counsel re
                                                    accommodation agreement (.3); review and
                                                    analyze approach re same (.3); correspond
                                                    with Company, customers re state of play,
                                                    sale timing, next steps (.5).
05/05/20 Claire Stephens                       0.60 Correspond with customer re accommodation
                                                    agreement (.2); prepare execution version re
                                                    same (.3); correspond with C. Koenig re same
                                                    (.1).
05/06/20 Claire Stephens                       2.10 Revise European accommodation agreement
                                                    re customer comments (.9); revise North
                                                    American accommodation agreement re same
                                                    (.9); correspond and conference with C.
                                                    Koenig re same (.3).
05/07/20 Claire Stephens                       0.50 Draft execution version of North American
                                                    accommodation agreement (.4); correspond
                                                    with customer re same (.1).

Total                                           6.60




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 14 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068458
                                                                                Client Matter: 45214-13

In the Matter of DIP, Cash Collateral




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 36,427.50
Total legal services rendered                                                                                  $ 36,427.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 15 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068458
Dura Automotive Systems, LLC                                  Matter Number:           45214-13
DIP, Cash Collateral




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Eric Herst                                                  3.50      610.00          2,135.00
Emily Hogan                                                 4.10      965.00          3,956.50
Michelle Kilkenney, P.C.                                    0.40    1,465.00            586.00
Chris Koenig                                                9.40    1,085.00         10,199.00
Matthew N. Leist                                            8.20    1,035.00          8,487.00
Nicole Saucedo                                              2.10      445.00            934.50
Claire Stephens                                             0.10      740.00             74.00
Alison Wirtz                                               11.90      845.00         10,055.50

TOTALS                                                     39.70                    $ 36,427.50




                                                    2
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 16 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068458
Dura Automotive Systems, LLC                                   Matter Number:             45214-13
DIP, Cash Collateral


                                      Description of Legal Services

Date     Name                                 Hours Description
05/08/20 Emily Hogan                           0.10 Correspond with agent's counsel and Czech
                                                    counsel re security documents.
05/10/20 Matthew N. Leist                      0.50 Review and analyze second DIP amendment
                                                    (.3); review and analyze documents re release
                                                    (.2).
05/11/20 Emily Hogan                           0.10 Review ancillary documents re second
                                                    amendment to credit agreement.
05/11/20 Michelle Kilkenney, P.C.              0.40 Review and analyze payoff letters re release.
05/11/20 Nicole Saucedo                        1.00 Order certificates of good standing (.1);
                                                    organize corporate documents (.1); prepare
                                                    omnibus secretary's certificate and resolutions
                                                    (.8).
05/12/20 Eric Herst                            2.80 Draft responses to information certificate.
05/12/20 Emily Hogan                           1.00 Revise and circulate DIP amendment (.3);
                                                    coordinate preparation of secretary's
                                                    certificate (.1); review, coordinate and
                                                    populate information certificate for new
                                                    lender (.6).
05/12/20 Matthew N. Leist                      0.80 Review and analyze DIP amendment
                                                    documents (.5); correspond with K&E team re
                                                    same (.3).
05/12/20 Nicole Saucedo                        0.40 Organize corporate documents (.1); assemble
                                                    omnibus secretary's certificate (.2); organize
                                                    signature pages (.1).
05/13/20 Eric Herst                            0.20 Revise information certificate.
05/13/20 Emily Hogan                           0.60 Finalize and execute second amendment to
                                                    credit agreement (.5); correspond with agent
                                                    and lenders re executed documents (.1).
05/13/20 Matthew N. Leist                      0.80 Review and analyze DIP amendment
                                                    documents (.5); correspond with K&E team re
                                                    same (.3).
05/13/20 Nicole Saucedo                        0.10 Organize executed loan documents.
05/14/20 Matthew N. Leist                      0.80 Review and analyze amendment documents
                                                    (.4); review and analyze information
                                                    certificate (.4).
05/15/20 Emily Hogan                           0.20 Telephone conference with Jefferies re White
                                                    Oak ABL.
05/15/20 Matthew N. Leist                      0.60 Review and analyze White Oak diligence
                                                    matters.


                                                    3
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 17 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068458
Dura Automotive Systems, LLC                                   Matter Number:              45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
05/17/20 Matthew N. Leist                      0.60 Review and analyze White Oak diligence
                                                    matters.
05/18/20 Eric Herst                            0.50 Participate in telephone conference with
                                                    buyer financing representatives re diligence
                                                    points (.2); prepare for same (.3).
05/18/20 Emily Hogan                           0.20 Attend telephone conference with White Oak
                                                    and Jefferies re diligence questions.
05/18/20 Matthew N. Leist                      0.80 Review and analyze document re White Oak
                                                    diligence matters (.4); participate in telephone
                                                    conference with White Oak's counsel re same
                                                    (.2); prepare for same (.2).
05/19/20 Matthew N. Leist                      0.60 Review and analyze documents re White Oak
                                                    security (.3); correspond with K&E team re
                                                    same (.3).
05/21/20 Emily Hogan                           0.10 Telephone conference with K&E team re
                                                    power of attorney.
05/22/20 Emily Hogan                           0.80 Draft and circulate third amendment to credit
                                                    agreement (.7); review comments to same
                                                    (.1).
05/22/20 Chris Koenig                          1.50 Review and revise DIP amendment (.8);
                                                    correspond with M. Berger re DIP issues (.5);
                                                    correspond with G. Pesce and K&E team re
                                                    same (.2).
05/22/20 Matthew N. Leist                      1.30 Review and analyze DIP amendment
                                                    documents.
05/22/20 Nicole Saucedo                        0.40 Prepare omnibus secretary's certificate and
                                                    resolutions.
05/22/20 Alison Wirtz                          6.80 Draft, revise third DIP amendment motion
                                                    (3.7); review precedent materials re same (.8);
                                                    conference and correspond with C. Koenig re
                                                    same (.2); revise third DIP amendment
                                                    motion re same (1.7); draft motion to expedite
                                                    same (.4).
05/23/20 Chris Koenig                          2.80 Review and revise supplemental DIP motion
                                                    (1.8); correspond with G. Pesce, A. Wirtz, B.
                                                    Lohan re same (.5); review and revise related
                                                    motion to expedite (.5).
05/23/20 Alison Wirtz                          2.40 Draft, revise motion to expedite DIP
                                                    amendment motion (2.1); correspond with C.
                                                    Koenig re same (.3).
05/24/20 Matthew N. Leist                      0.30 Review and analyze DIP amendment
                                                    documents.


                                                    4
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 18 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068458
Dura Automotive Systems, LLC                                     Matter Number:           45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
05/24/20 Alison Wirtz                          0.30 Review DIP lender comments to DIP
                                                    documents.
05/26/20 Emily Hogan                           0.50 Revise and circulate amendment to DIP credit
                                                    agreement to all parties (.4); coordinate other
                                                    closing deliverables re DIP amendment (.1).
05/26/20 Chris Koenig                          2.20 Review and revise DIP amendment motion
                                                    (1.3); correspond with G. Pesce, K&E team,
                                                    DIP lender, Committee, Company, U.S.
                                                    Trustee re same (.5); review and revise
                                                    motion to expedite (.2); correspond with A.
                                                    Wirtz re same (.2).
05/26/20 Matthew N. Leist                      0.50 Review and analyze DIP amendment
                                                    documents.
05/26/20 Alison Wirtz                          1.90 Revise motion to expedite re DIP amendment
                                                    motion (1.2); correspond with K&E team (.7).
05/27/20 Emily Hogan                           0.20 Revise DIP credit agreement amendment (.1);
                                                    correspond with lenders re DIP amendment
                                                    (.1).
05/27/20 Chris Koenig                          0.70 Telephone conference with G. Pesce and
                                                    Skadden re ABL challenge motion (.4);
                                                    correspond with G. Pesce and A. Wirtz re
                                                    objection to challenge motion (.3).
05/27/20 Matthew N. Leist                      0.60 Review and analyze DIP amendment
                                                    documents.
05/27/20 Claire Stephens                       0.10 Prepare filing version of motion to expedite
                                                    third DIP amendment.
05/28/20 Emily Hogan                           0.30 Finalize and execute DIP credit agreement
                                                    amendment (.2); correspond with lenders re
                                                    same (.1).
05/28/20 Chris Koenig                          0.30 Correspond with Company and DIP lender re
                                                    DIP funding.
05/28/20 Nicole Saucedo                        0.20 Assemble executed loan documents (.1);
                                                    organize executed loan documents (.1).
05/28/20 Alison Wirtz                          0.20 Correspond with K&E team re DIP matters.
05/30/20 Chris Koenig                          1.90 Review and revise objection to challenge
                                                    motion (1.5); correspond with G. Pesce and
                                                    A. Wirtz re same (.4).
05/31/20 Alison Wirtz                          0.30 Conference with C. Koenig re DIP matters.

Total                                          39.70




                                                       5
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 19 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068459
                                                                                Client Matter: 45214-14

In the Matter of Employee Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 4,247.00
Total legal services rendered                                                                                   $ 4,247.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 20 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068459
Dura Automotive Systems, LLC                                  Matter Number:           45214-14
Employee Issues




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Jack N. Bernstein                                          3.00     1,375.00          4,125.00
Anusheh Khoshsima                                          0.20       610.00            122.00

TOTALS                                                      3.20                     $ 4,247.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 21 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068459
Dura Automotive Systems, LLC                                     Matter Number:           45214-14
Employee Issues


                                      Description of Legal Services

Date     Name                                 Hours Description
05/05/20 Jack N. Bernstein                     3.00 Review and prepare comments to draft sale
                                                    order re PBGC issues (2.0); analyze closing
                                                    issues re pension and retiree welfare (1.0).
05/09/20 Anusheh Khoshsima                     0.20 Review and analyze union side letter.

Total                                           3.20




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 22 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068460
                                                                                Client Matter: 45214-15

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 31,501.00
Total legal services rendered                                                                                  $ 31,501.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                   Case 19-12378-KBO     Doc 1158-6     Filed 07/09/20   Page 23 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068460
Dura Automotive Systems, LLC                                  Matter Number:           45214-15
Executory Contracts and Unexpired Leases




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Anthony Abate                                               1.90      340.00            646.00
Chris Koenig                                                8.80    1,085.00          9,548.00
Gregory F. Pesce                                            1.80    1,175.00          2,115.00
Claire Stephens                                            16.80      740.00         12,432.00
Alison Wirtz                                                8.00      845.00          6,760.00

TOTALS                                                     37.30                    $ 31,501.00




                                                    2
                 Case 19-12378-KBO       Doc 1158-6          Filed 07/09/20     Page 24 of 109
Legal Services for the Period Ending May 31, 2020                  Invoice Number:             1010068460
Dura Automotive Systems, LLC                                        Matter Number:               45214-15
Executory Contracts and Unexpired Leases


                                      Description of Legal Services

Date       Name                               Hours        Description
05/02/20   Gregory F. Pesce                    0.90        Review materials re contract review.
05/03/20   Gregory F. Pesce                    0.90        Review materials re contract review.
05/11/20   Anthony Abate                       0.80        Search for and distribute DE precedent
                                                           contract rejection motions (.4); draft template
                                                           re same (.4).
05/11/20 Alison Wirtz                           1.20       Correspond with C. Stephens, K&E team re
                                                           management services agreements (.2); review
                                                           and comment on motion to reject certain
                                                           contracts (.7); correspond with C. Stephens re
                                                           same (.3).
05/13/20 Anthony Abate                          0.50       Search for and distribute DE precedent
                                                           second removal extension motions.
05/13/20 Chris Koenig                           1.20       Review and revise 365(d)(4) extension
                                                           motion (.5); correspond with landlords re
                                                           same (.7).
05/13/20 Alison Wirtz                           1.20       Correspond with K&E team re 305 and
                                                           365(d)(4) research (.4); draft motion re
                                                           property leases (.8).
05/14/20 Chris Koenig                           1.50       Review and revise 365(d)(4) extension
                                                           motion (.3); correspond with landlords re
                                                           same (.4); review and revise lease assumption
                                                           notices (.5); correspond with C. Stephens and
                                                           buyer re same (.3).
05/14/20 Claire Stephens                        4.20       Draft, revise notice of assumption and
                                                           assignment of leases and schedules thereto
                                                           (3.8); correspond with A. Wirtz, C. Koenig,
                                                           Portage Point re same (.4).
05/14/20 Alison Wirtz                           5.60       Draft, revise motion re extending period to
                                                           assume leases (3.9); correspond with C.
                                                           Koenig re same (.4); correspond with
                                                           landlords re same (1.3).
05/18/20 Anthony Abate                          0.60       Draft template rejection procedures motion.
05/18/20 Chris Koenig                           1.90       Review and revise motion re contract
                                                           rejection (1.7); correspond with C. Stephens
                                                           re same (.2).
05/18/20 Claire Stephens                        6.80       Draft, revise contract rejection procedures
                                                           motion (3.9); review precedent re same (1.3);
                                                           correspond with C. Koenig re same (.3); draft,
                                                           revise notice of contract rejection procedures
                                                           motion (1.3).

                                                       3
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 25 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068460
Dura Automotive Systems, LLC                                     Matter Number:           45214-15
Executory Contracts and Unexpired Leases

Date     Name                                 Hours Description
05/19/20 Chris Koenig                          2.40 Review and revise motion re contract
                                                    rejection procedures (1.5); correspond with C.
                                                    Stephens re same (.2); correspond with
                                                    Company and purchaser re executory contract
                                                    assumption, rejection issues (.7).
05/19/20 Claire Stephens                       3.30 Draft, revise contract rejection procedures
                                                    motion.
05/20/20 Chris Koenig                          1.80 Review and revise motion re contract
                                                    rejection (.9); correspond with C. Stephens re
                                                    same (.2); correspond with Company and
                                                    Purchaser re executory contract
                                                    assumption/rejection issues (.7).
05/20/20 Claire Stephens                       1.70 Draft, revise contract rejection procedures
                                                    motion.
05/26/20 Claire Stephens                       0.80 Draft notice of rejection procedures motion
                                                    (.6); prepare filing version re same (.2).

Total                                          37.30




                                                       4
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 26 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068461
                                                                                Client Matter: 45214-16

In the Matter of Hearings




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 20,137.00
Total legal services rendered                                                                                  $ 20,137.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 27 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068461
Dura Automotive Systems, LLC                                  Matter Number:           45214-16
Hearings




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Bill Arnault                                               4.50     1,165.00          5,242.50
Spencer Caldwell-McMillan                                  1.00       740.00            740.00
Stephen C. Hackney, P.C.                                   1.50     1,525.00          2,287.50
Fred Anthony Hilow                                         2.20       925.00          2,035.00
Chris Koenig                                               1.40     1,085.00          1,519.00
Christopher Marcus, P.C.                                   2.00     1,635.00          3,270.00
Casey McGushin                                             1.20     1,045.00          1,254.00
Carrie Therese Oppenheim                                   0.20       445.00             89.00
Gregory F. Pesce                                           1.80     1,175.00          2,115.00
Claire Stephens                                            1.00       740.00            740.00
Alison Wirtz                                               1.00       845.00            845.00

TOTALS                                                     17.80                    $ 20,137.00




                                                    2
                 Case 19-12378-KBO       Doc 1158-6        Filed 07/09/20   Page 28 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068461
Dura Automotive Systems, LLC                                     Matter Number:           45214-16
Hearings


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Carrie Therese Oppenheim              0.20 Coordinate telephonic appearances re May 4
                                                    hearing.
05/04/20 Chris Koenig                          0.80 Attend telephonic hearing re accommodation
                                                    agreements and sale schedule.
05/04/20 Christopher Marcus, P.C.              1.00 Attend telephonic hearing re accommodation
                                                    agreements.
05/12/20 Bill Arnault                          4.50 Participate in sale hearing (1.0); prepare for
                                                    same (3.5).
05/12/20 Spencer Caldwell-McMillan             1.00 Attend telephonic sale hearing.
05/12/20 Stephen C. Hackney, P.C.              1.50 Attend telephone hearing re sale (1.0);
                                                    prepare for same (.5).
05/12/20 Fred Anthony Hilow                    2.20 Attend telephonic sale hearing (1.0); prepare
                                                    for same (1.2).
05/12/20   Christopher Marcus, P.C.            1.00 Attend telephonic sale hearing.
05/12/20   Casey McGushin                      1.20 Participate in sale hearing.
05/12/20   Gregory F. Pesce                    1.10 Participate in telephonic sale hearing.
05/12/20   Claire Stephens                     1.00 Attend telephonic sale hearing.
05/12/20   Alison Wirtz                        1.00 Attend telephonic sale hearing.
05/28/20   Chris Koenig                        0.60 Prepare for DIP amendment hearing (.4);
                                                    attend telephonic hearing re DIP amendment
                                                    (.2).
05/28/20 Gregory F. Pesce                      0.70 Participate in DIP hearing (.2); prepare for
                                                    same (.5).

Total                                          17.80




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 29 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068462
                                                                                Client Matter: 45214-17

In the Matter of Insurance and Related Matters




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 4,148.00
Total legal services rendered                                                                                   $ 4,148.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                    Case 19-12378-KBO    Doc 1158-6     Filed 07/09/20   Page 30 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068462
Dura Automotive Systems, LLC                                  Matter Number:           45214-17
Insurance and Related Matters




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
William T. Pruitt                                          3.40     1,220.00          4,148.00

TOTALS                                                      3.40                     $ 4,148.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 31 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068462
Dura Automotive Systems, LLC                                     Matter Number:           45214-17
Insurance and Related Matters


                                      Description of Legal Services

Date     Name                                 Hours Description
05/02/20 William T. Pruitt                     0.60 Analyze issues re D&O insurance and tail
                                                    issues (.4); correspond with C. Koenig and
                                                    broker re same (.2).
05/04/20 William T. Pruitt                     1.30 Analyze issues re D&O insurance and tail
                                                    issues (.3); telephone conference with C.
                                                    Koenig re same (.5); telephone conference
                                                    with broker re same (.2); telephone
                                                    conference with client re same (.2); telephone
                                                    conference and correspond with broker re
                                                    coverage issues (.1).
05/05/20 William T. Pruitt                     0.50 Telephone conference with broker re D&O
                                                    tail options (.3); analyze issues re same (.2).
05/07/20 William T. Pruitt                     0.60 Analyze issues re D&O insurance issues (.3);
                                                    telephone conference with K&E team re same
                                                    and tail insurance (.3).
05/13/20 William T. Pruitt                     0.40 Analyze issues re purchase agreement and
                                                    indemnity and insurance provision (.1);
                                                    review and revise same (.2); correspond with
                                                    C. Koenig re same (.1).

Total                                           3.40




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 32 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068463
                                                                                Client Matter: 45214-18

In the Matter of K&E Fee, Employment/Application/Objection




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 44,170.50
Total legal services rendered                                                                                  $ 44,170.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 33 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068463
Dura Automotive Systems, LLC                                  Matter Number:           45214-18
K&E Fee, Employment/Application/Objection




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Anthony Abate                                               1.70      340.00            578.00
John Ackerman                                               0.50      265.00            132.50
Alli Beckett                                                2.00      305.00            610.00
Spencer Caldwell-McMillan                                   1.50      740.00          1,110.00
Susan D. Golden                                             0.90    1,175.00          1,057.50
Chris Koenig                                                4.50    1,085.00          4,882.50
Corinna Luschini                                            6.70      265.00          1,775.50
Claire Stephens                                            15.20      740.00         11,248.00
Alison Wirtz                                               25.70      845.00         21,716.50
Amy Zayed                                                   4.00      265.00          1,060.00

TOTALS                                                     62.70                    $ 44,170.50




                                                    2
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 34 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:           1010068463
Dura Automotive Systems, LLC                                  Matter Number:             45214-18
K&E Fee, Employment/Application/Objection


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Claire Stephens                       1.10 Conference with bank, K&E team re
                                                    professional fee escrow.
05/07/20 Claire Stephens                       6.60 Review, analyze April K&E invoices for
                                                    confidentiality and compliance with U.S.
                                                    Trustee guidelines (3.9); revise same (2.2)
                                                    correspond with K&E team re same (.5).
05/08/20 Claire Stephens                       0.50 Correspond with Citi re escrow agreement
                                                    (.3); correspond with Portage Point re same
                                                    (.2).
05/08/20 Claire Stephens                       2.60 Review, analyze April K&E invoices for
                                                    confidentiality and compliance with U.S.
                                                    Trustee guidelines (1.6); correspond with
                                                    K&E team re same (.3); review, analyze April
                                                    K&E expenses for confidentiality and
                                                    compliance with U.S. Trustee guidelines (.7).
05/10/20 Claire Stephens                       0.30 Review, analyze April K&E expenses for
                                                    confidentiality and compliance with U.S.
                                                    Trustee guidelines.
05/10/20 Alison Wirtz                          0.20 Correspond and conference with C. Stephens
                                                    re invoice matters.
05/11/20 Anthony Abate                         0.70 Break out all invoice LEDES for U.S.
                                                    Trustee.
05/11/20 Spencer Caldwell-McMillan             1.50 Review fee statement for compliance with
                                                    U.S. Trustee guidelines and confidentiality.
05/11/20 Alison Wirtz                          0.40 Correspond with A. Abate re interim fee
                                                    matters and review materials re same.
05/13/20 Susan D. Golden                       0.50 Correspond with G. Pesce and A. Wirtz re
                                                    U.S. Trustee comments to K&E fee
                                                    application.
05/14/20 Alison Wirtz                          4.70 Prepare materials for U.S. Trustee re K&E fee
                                                    application (1.8); review and revise invoices
                                                    per U.S. Trustee guidelines and
                                                    confidentiality (2.9).
05/15/20 Alison Wirtz                          6.30 Review and revise invoices per confidentiality
                                                    and U.S. Trustee guidelines (4.2); correspond
                                                    with K&E team re requests for additional
                                                    detail from U.S. Trustee (1.6); correspond
                                                    with U.S. Trustee re same (.5).




                                                    3
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 35 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:           1010068463
Dura Automotive Systems, LLC                                  Matter Number:             45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
05/18/20 Alison Wirtz                          1.10 Review and revise invoices per confidentiality
                                                    and U.S. Trustee guidelines (1.0); correspond
                                                    with K&E team re same (.1).
05/19/20 Susan D. Golden                       0.40 Correspond with A. Wirtz and G. Pesce re
                                                    U.S. Trustee comments and requested
                                                    reductions to K&E fee application.
05/19/20 Chris Koenig                          0.50 Correspond with G. Pesce, A. Wirtz and K&E
                                                    team re answers to U.S. Trustee questions re
                                                    second interim fee application (.5).
05/19/20 Alison Wirtz                          4.40 Correspond with K&E team re interim fee
                                                    application (1.1); coordinate responses from
                                                    K&E team re same (1.8); correspond with
                                                    U.S. Trustee re same (1.5).
05/20/20 Chris Koenig                          3.20 Review and revise K&E April invoice for
                                                    privilege and to ensure compliance with U.S.
                                                    Trustee guidelines.
05/21/20 Chris Koenig                          0.80 Review and revise K&E April invoice for
                                                    privilege and to ensure compliance with U.S.
                                                    Trustee guidelines.
05/21/20 Claire Stephens                       4.10 Review and revise supplement to second
                                                    interim fee application (1.4); review and
                                                    analyze supporting documents re same (.6);
                                                    correspond with A. Wirtz re same (.3); draft,
                                                    revise supplement to second interim fee
                                                    application (1.6); prepare filing version re
                                                    same (.2).
05/21/20 Alison Wirtz                          3.50 Correspond with K&E team re second interim
                                                    fee application and prepare supplement to
                                                    second interim fee application (3.2);
                                                    coordinate filing of same (.3).
05/22/20 Alison Wirtz                          0.40 Correspond with K&E team re second interim
                                                    fee application, April invoices.
05/23/20 Alison Wirtz                          0.20 Correspond with K&E team re monthly fee
                                                    statement.
05/24/20 Alison Wirtz                          0.80 Correspond with K&E team re April invoices
                                                    and professional fee escrow matters.
05/25/20 Alison Wirtz                          0.10 Correspond with K&E team re conflicts
                                                    matters.
05/26/20 Anthony Abate                         1.00 Draft seventh monthly fee statement and
                                                    notice re same (.3); prepare and revise for
                                                    filing re same (.7).




                                                    4
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 36 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068463
Dura Automotive Systems, LLC                                     Matter Number:           45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
05/26/20 Alison Wirtz                          3.40 Correspond with K&E team re budget
                                                    considerations (.3); revise invoices per
                                                    confidentiality, U.S. Trustee guidelines (.4);
                                                    correspond with K&E team re monthly fees
                                                    statement (.3); revise same (2.0); coordinate
                                                    filing of same (.4).
05/27/20 Alli Beckett                          2.00 Organize and prepare parties for conflicts
                                                    searching for creditors/entities.
05/30/20 Corinna Luschini                      4.50 Organize and prepare conflicts searching for
                                                    creditors/entities submitted as Current
                                                    Directors/Officers, Debtor Affiliates,
                                                    Significant Vendors, and Utility Providers.
05/30/20 Amy Zayed                             4.00 Analyze disclosure of creditors/entities.
05/31/20 John Ackerman                         0.50 Analyzes update for supplemental disclosure
                                                    of creditors/entities submitted as Utility
                                                    Providers.
05/31/20 Corinna Luschini                      2.20 Organize and prepare conflicts searching for
                                                    creditors/entities submitted as Significant
                                                    Vendors.
05/31/20 Alison Wirtz                          0.20 Correspond with K&E team re conflicts
                                                    matters.

Total                                          62.70




                                                       5
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 37 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068464
                                                                                Client Matter: 45214-19

In the Matter of Non-Debtor Affiliates




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,758.00
Total legal services rendered                                                                                   $ 1,758.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 38 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068464
Dura Automotive Systems, LLC                                  Matter Number:           45214-19
Non-Debtor Affiliates




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Wolfram Prusko                                             1.60     1,005.00          1,608.00
Julia Schichmann                                           0.30       500.00            150.00

TOTALS                                                      1.90                     $ 1,758.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 39 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068464
Dura Automotive Systems, LLC                                     Matter Number:           45214-19
Non-Debtor Affiliates


                                      Description of Legal Services

Date     Name                                 Hours Description
05/19/20 Wolfram Prusko                        0.50 Coordinate re German share transfer.
05/20/20 Wolfram Prusko                        0.30 Correspond with K&E team re German share
                                                    transfer.
05/28/20 Wolfram Prusko                        0.30 Correspond with K&E team re German
                                                    closing.
05/28/20 Julia Schichmann                      0.30 Research re balance sheet of Dura Holding
                                                    GmbH and ownership of Plettenberg
                                                    premises.
05/29/20 Wolfram Prusko                        0.50 Correspond with K&E team re German sub-
                                                    group.

Total                                           1.90




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 40 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068465
                                                                                Client Matter: 45214-20

In the Matter of Non-K&E Fee / Employment / Objection




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 13,969.00
Total legal services rendered                                                                                  $ 13,969.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 41 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:          1010068465
Dura Automotive Systems, LLC                                  Matter Number:            45214-20
Non-K&E Fee / Employment / Objection




                                        Summary of Hours Billed

Name                                                      Hours            Rate        Amount
Spencer Caldwell-McMillan                                  2.90          740.00        2,146.00
Claire Stephens                                            5.70          740.00        4,218.00
Alison Wirtz                                               9.00          845.00        7,605.00

TOTALS                                                     17.60                     $ 13,969.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 42 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068465
Dura Automotive Systems, LLC                                   Matter Number:              45214-20
Non-K&E Fee / Employment / Objection


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Alison Wirtz                          0.20 Correspond with ordinary course
                                                    professionals re declaration of
                                                    disinterestedness.
05/05/20 Claire Stephens                       0.30 Correspond with Portage Point re ordinary
                                                    course professional payment caps.
05/07/20 Claire Stephens                       0.30 Correspond with ordinary course professional
                                                    re declaration of disinterestedness (.1); review
                                                    same (.1); correspond with local counsel re
                                                    same (.1).
05/07/20 Alison Wirtz                          0.70 Correspond with C. Stephens re ordinary
                                                    course professionals matters (.3); review
                                                    declaration of disinterestedness for ordinary
                                                    course professionals re same (.3); correspond
                                                    with GT re interim fee application (.1).
05/11/20 Spencer Caldwell-McMillan             0.50 Correspond re fee statement and application
                                                    deadlines with Portage Point.
05/11/20 Alison Wirtz                          1.70 Correspond with J. Maher re professional fee
                                                    matters (.5); correspond with Portage Point
                                                    team re same (.5); correspond and conference
                                                    with C. Koenig, Portage Point re payment
                                                    timing (.7).
05/12/20 Alison Wirtz                          0.70 Correspond with K&E team and Portage team
                                                    re timing of fee payments and monthly fee
                                                    statement timing.
05/13/20 Claire Stephens                       0.80 Correspond with Company re ordinary course
                                                    professional (.2); correspond with ordinary
                                                    course professional re declaration of
                                                    disinterestedness (.2); correspond with A.
                                                    Wirtz, C. Koenig re same (.2); correspond
                                                    with Portage Point re second quarterly
                                                    ordinary course professional report (.2).
05/13/20 Alison Wirtz                          2.20 Correspond with C. Stephens re ordinary
                                                    course professionals matters (.3); correspond
                                                    with professionals re interim fee applications
                                                    (.4); review and analyze fee reductions (.6);
                                                    review and comment on interim fee chart (.9).
05/15/20 Claire Stephens                       0.40 Draft second quarterly ordinary course
                                                    professionals report.
05/16/20 Claire Stephens                       0.60 Draft, revise second quarterly ordinary course
                                                    professionals report.


                                                    3
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 43 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068465
Dura Automotive Systems, LLC                                     Matter Number:           45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
05/19/20 Spencer Caldwell-McMillan             2.40 Review and revise Portage Point fee
                                                    statement.
05/21/20 Claire Stephens                       0.90 Correspond with ordinary course professional
                                                    re payment (.2); correspond and conference
                                                    with Company re legal ordinary course
                                                    professionals (.4); draft, revise ordinary
                                                    course professional tracker re same (.2);
                                                    conference with A. Wirtz re same (.1).
05/21/20 Alison Wirtz                          2.90 Review and comment on Portage Point April
                                                    fee statement (2.2); correspond with Portage
                                                    Point team re same (.2); prepare notice re
                                                    same (.3); coordinate filing of same (.2).
05/23/20 Claire Stephens                       0.30 Correspond with Company re ordinary course
                                                    professional payment.
05/24/20 Claire Stephens                       0.80 Correspond with Company re ordinary course
                                                    professional payment (.5); revise spreadsheet
                                                    re same (.3).
05/26/20 Claire Stephens                       1.30 Conference and correspond with A. Wirtz re
                                                    ordinary course professionals payment and
                                                    quarterly statement (.5); correspond with
                                                    Company re same (.8).
05/31/20 Alison Wirtz                          0.60 Review and comment on ordinary course
                                                    professionals quarterly report (.3); correspond
                                                    with C. Stephens re same (.3).

Total                                          17.60




                                                       4
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 44 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068466
                                                                                Client Matter: 45214-22

In the Matter of Official Committee Issues and Meetings




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                        $ 84,480.00
Total legal services rendered                                                                                  $ 84,480.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 45 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068466
Dura Automotive Systems, LLC                                  Matter Number:           45214-22
Official Committee Issues and Meetings




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Uzo Dike                                                    5.30      415.00          2,199.50
Susan D. Golden                                             0.50    1,175.00            587.50
Stephen C. Hackney, P.C.                                    1.00    1,525.00          1,525.00
Fred Anthony Hilow                                         53.10      925.00         49,117.50
Chris Koenig                                                4.80    1,085.00          5,208.00
Karla V. Mardueno                                          18.40      610.00         11,224.00
Alison Wirtz                                               17.30      845.00         14,618.50

TOTALS                                                    100.40                    $ 84,480.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 46 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:           1010068466
Dura Automotive Systems, LLC                                  Matter Number:             45214-22
Official Committee Issues and Meetings


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Uzo Dike                              1.50 Final review and quality check of Dura
                                                    production for completeness (.9); correspond
                                                    with counsel re production and transmittal of
                                                    same (.6).
05/01/20 Fred Anthony Hilow                    9.20 Review, analyze documents re UCC's
                                                    discovery requests (3.0); correspond with
                                                    K&E team, Sandline, contract review
                                                    attorneys re same (1.6); review, analyze asset
                                                    purchase agreement, standing motion, UCC's
                                                    complaint (2.9); prepare for production
                                                    documents re UCC's second request for
                                                    production (1.7).
05/01/20 Karla V. Mardueno                     3.80 Review and analyze documents re UCC's
                                                    discovery requests.
05/02/20 Karla V. Mardueno                     2.20 Review and analyze documents re UCC's
                                                    discovery requests.
05/03/20 Fred Anthony Hilow                    3.70 Review, analyze documents re UCC's
                                                    discovery requests (1.8); correspond with
                                                    K&E team and discovery vendor re same (.6);
                                                    review, analyze asset purchase agreement,
                                                    standing motion, UCC's complaint (.8);
                                                    prepare for and attend telephone conference
                                                    with K&E team re next steps, sale hearing
                                                    preparation (.5).
05/03/20 Karla V. Mardueno                     3.80 Review and analyze documents re UCC's
                                                    discovery requests.
05/04/20 Stephen C. Hackney, P.C.              1.00 Review correspondence re discovery (.4);
                                                    correspond with W. Arnault re same (.6).
05/04/20 Fred Anthony Hilow                    8.90 Review, analyze documents re UCC's
                                                    discovery requests (4.1); correspond with
                                                    K&E team and vendor re same (2.5); review,
                                                    analyze asset purchase agreement, standing
                                                    motion, UCC's complaint (1.5); prepare
                                                    talking points re sale hearing (.8).
05/04/20 Karla V. Mardueno                     3.60 Review and analyze documents re UCC's
                                                    discovery requests.
05/05/20 Uzo Dike                              1.80 Review discovery issues (1.4); correspond
                                                    with vendor re production (.4).




                                                    3
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 47 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068466
Dura Automotive Systems, LLC                                   Matter Number:              45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
05/05/20 Fred Anthony Hilow                    10.00 Review, analyze documents re UCC's
                                                     discovery requests (2.1); correspond with
                                                     K&E team, vendor and review contract
                                                     attorneys re same (1.8); prepare for and attend
                                                     telephone conference with K&E team re sale
                                                     hearing preparation, responses to UCC and
                                                     Zohar requests and objections (.8); prepare for
                                                     and attend telephone conference with K&E
                                                     team, UCC re sale hearing protocol, discovery
                                                     matters (.8); correspond with K&E team re
                                                     same (.7); draft deposition preparation outline
                                                     (3.8).
05/05/20 Karla V. Mardueno                      3.60 Review and analyze documents re UCC's
                                                     discovery requests.
05/06/20 Fred Anthony Hilow                    10.20 Review, analyze documents re UCC's
                                                     discovery requests (1.0); correspond with
                                                     K&E team, Sandline, review contract
                                                     attorneys re same (1.0); draft, review
                                                     deposition preparation outline (1.9); review,
                                                     analyze declarations in support of sale hearing
                                                     (2.4); correspond with K&E team re same
                                                     (.4); draft, review, revise witness and exhibit
                                                     list (3.5).
05/06/20 Karla V. Mardueno                      1.40 Review and analyze documents re UCC's
                                                     discovery requests.
05/07/20 Fred Anthony Hilow                    11.10 Draft, review, revise exhibit and witness list
                                                     (3.5); prepare for production corresponding
                                                     exhibit documents (2.5); correspond with
                                                     K&E team re same (.9); review, analyze
                                                     documents re UCC discovery requests (1.9);
                                                     draft talking points re sale hearing (2.3).
05/14/20 Uzo Dike                               2.00 Correspond with R. Bennett and V.
                                                     Hernandez re vendor logistics (.7);
                                                     correspond with discovery vendor teams re
                                                     outstanding invoices and payments re same
                                                     (.5); review and revise case document filing
                                                     (.8).
05/25/20 Susan D. Golden                        0.50 Review UCC comments to conversion motion
                                                     and correspond with C. Koenig and E. Fay re
                                                     same.
05/27/20 Alison Wirtz                           0.50 Correspond with K&E team re challenge
                                                     objection and review materials re same.
05/29/20 Alison Wirtz                           3.00 Review pleadings re ABL challenge (1.2);
                                                     draft objection re same (1.8).


                                                    4
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 48 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068466
Dura Automotive Systems, LLC                                     Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
05/30/20 Alison Wirtz                          6.70 Draft objection to standing motion (3.9);
                                                    review precedent and committee pleadings
                                                    (2.2); correspond with C. Koenig re same (.6).
05/31/20 Chris Koenig                          4.80 Review and revise objection to challenge
                                                    motion (3.1); correspond with G. Pesce and
                                                    A. Wirtz re same (.6); review and analyze
                                                    case law re same (1.1).
05/31/20 Alison Wirtz                          7.10 Conference and correspond with C. Koenig re
                                                    challenge objection (1.1); revise objection re
                                                    same (4.2); review case law re same (1.8).

Total                                         100.40




                                                       5
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 49 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068467
                                                                                Client Matter: 45214-24

In the Matter of SOFAs and Schedules




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 2,197.00
Total legal services rendered                                                                                   $ 2,197.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 50 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:          1010068467
Dura Automotive Systems, LLC                                  Matter Number:            45214-24
SOFAs and Schedules




                                        Summary of Hours Billed

Name                                                      Hours            Rate        Amount
Alison Wirtz                                               2.60          845.00        2,197.00

TOTALS                                                      2.60                      $ 2,197.00




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 51 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068467
Dura Automotive Systems, LLC                                     Matter Number:           45214-24
SOFAs and Schedules


                                      Description of Legal Services

Date     Name                                 Hours Description
05/19/20 Alison Wirtz                          1.40 Review and comment on April MOR (.8);
                                                    correspond with Portage Point and C. Koenig
                                                    re same (.6).
05/20/20 Alison Wirtz                          1.20 Review and comment on April MOR (.9);
                                                    coordinate filing re same (.3).

Total                                           2.60




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 52 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068468
                                                                                Client Matter: 45214-25

In the Matter of Taxes




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 2,044.50
Total legal services rendered                                                                                   $ 2,044.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 53 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068468
Dura Automotive Systems, LLC                                  Matter Number:           45214-25
Taxes




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Thad W. Davis, P.C.                                        0.60     1,365.00            819.00
Natalie Kannan                                             1.90       645.00          1,225.50

TOTALS                                                      2.50                     $ 2,044.50




                                                    2
                 Case 19-12378-KBO       Doc 1158-6        Filed 07/09/20   Page 54 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068468
Dura Automotive Systems, LLC                                     Matter Number:           45214-25
Taxes


                                      Description of Legal Services

Date     Name                                 Hours Description
05/04/20 Thad W. Davis, P.C.                   0.30 Review and analyze asset purchase
                                                    agreement.
05/04/20 Natalie Kannan                        0.70 Review and analyze bidder's asset purchase
                                                    agreement.
05/05/20 Thad W. Davis, P.C.                   0.20 Review and draft correspondence re asset
                                                    purchase agreement.
05/05/20   Natalie Kannan                      0.50 Review and analyze FIRPTA certificates.
05/07/20   Natalie Kannan                      0.30 Review and analyze FIRPTA certificates.
05/08/20   Natalie Kannan                      0.20 Review and analyze FIRPTA certificates.
05/19/20   Natalie Kannan                      0.20 Review correspondence re purchase price
                                                    allocation issue.
05/20/20 Thad W. Davis, P.C.                   0.10 Review correspondence re tax issues.

Total                                           2.50




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 55 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068469
                                                                                Client Matter: 45214-27

In the Matter of Use, Sale, or Lease of Property




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 962,180.50
Total legal services rendered                                                                                $ 962,180.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 56 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068469
Dura Automotive Systems, LLC                                  Matter Number:           45214-27
Use, Sale, or Lease of Property




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Anthony Abate                                               2.20      340.00            748.00
Bill Arnault                                               30.50    1,165.00         35,532.50
Leah Elizabeth Barnes                                       5.50      965.00          5,307.50
Ryan Blaine Bennett, P.C.                                   2.00    1,595.00          3,190.00
Jack N. Bernstein                                          25.00    1,375.00         34,375.00
Spencer Caldwell-McMillan                                  35.90      740.00         26,566.00
Daniel Carlomany                                           52.80      610.00         32,208.00
Dulcie Daly                                                 1.30    1,365.00          1,774.50
Uzo Dike                                                   13.10      415.00          5,436.50
Susan D. Golden                                             0.50    1,175.00            587.50
Stephen C. Hackney, P.C.                                   10.50    1,525.00         16,012.50
Sara Handibode                                             14.30      445.00          6,363.50
David Higgins                                               0.50    1,635.00            817.50
Fred Anthony Hilow                                         53.90      925.00         49,857.50
Jonathan E. Kidwell                                         3.50    1,235.00          4,322.50
Chris Koenig                                              203.40    1,085.00        220,689.00
R.D. Kohut                                                  3.60    1,175.00          4,230.00
Christine A. Lacku                                          5.20    1,025.00          5,330.00
Daniel Lewis                                               10.10    1,245.00         12,574.50
Chuan Li                                                    0.50    1,425.00            712.50
Jake Lipnik                                                25.40      610.00         15,494.00
Jared D. Maher                                            109.40      965.00        105,571.00
Christopher Marcus, P.C.                                    3.10    1,635.00          5,068.50
Andrew McAlpine                                             9.50      845.00          8,027.50
Casey McGushin                                             32.30    1,045.00         33,753.50
Roberto S. Miceli                                           2.50    1,385.00          3,462.50
Aaron J. Newell                                             4.50    1,035.00          4,657.50
Guillaume Nivault                                           5.50      840.00          4,620.00
Michelle L. Nowicki                                         5.70      375.00          2,137.50
Carrie Therese Oppenheim                                    1.30      445.00            578.50
James Parkinson                                             9.90    1,085.00         10,741.50
Gregory F. Pesce                                           36.50    1,175.00         42,887.50


                                                    2
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 57 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068469
Dura Automotive Systems, LLC                                  Matter Number:           45214-27
Use, Sale, or Lease of Property

Name                                                      Hours         Rate          Amount
Jackson Phinney                                             4.80      725.00          3,480.00
Mariska S. Richards                                        20.90    1,165.00         24,348.50
Sandy Ruiz                                                  1.90      445.00            845.50
Nicole Saucedo                                              0.30      445.00            133.50
Vanessa Schmieding                                         11.80      725.00          8,555.00
Jeffrey J. Seroogy                                          6.70    1,035.00          6,934.50
Claire Stephens                                            92.60      740.00         68,524.00
Michael D. Thorpe                                           0.30    1,165.00            349.50
Steve Toth                                                 29.90    1,295.00         38,720.50
Laurent Victor-Michel                                       7.00    1,245.00          8,715.00
Alison Wirtz                                              115.80      845.00         97,851.00
Susan Zablocki                                              0.20      445.00             89.00

TOTALS                                                  1,012.10                   $ 962,180.50




                                                    3
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20     Page 58 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property


                                      Description of Legal Services

Date     Name                                 Hours Description
05/01/20 Spencer Caldwell-McMillan              3.20 Correspond and review vendor matters with
                                                     vendors re sale (1.1); telephone conference
                                                     with K&E team re dismissal motion following
                                                     sale (.5); correspond with K&E team re draft
                                                     (.2); revise draft of dismissal motion (1.4).
05/01/20 Daniel Carlomany                       1.20 Draft and revise closing checklist; review
                                                     purchase agreement.
05/01/20 Stephen C. Hackney, P.C.               0.50 Telephone conference with W. Arnault re sale
                                                     status.
05/01/20 Chris Koenig                          11.60 Telephone conference with Citi, A. Wirtz and
                                                     C. Stephens re fee escrow (.3); telephone
                                                     conference with A. Wirtz and C. Stephens re
                                                     fee escrow (.5); telephone conference with G.
                                                     Pesce and Committee counsel re escrow
                                                     issues (.7); review and revise sale orders
                                                     (3.1); correspond with G. Pesce and buyer's
                                                     counsel re same (.9); review and revise notice
                                                     of sale orders and cancellation of auction (.5);
                                                     correspond with G. Pesce, C. Stephens and
                                                     buyer's counsel re same (.3); review and
                                                     revise fee escrow agreement (1.9); correspond
                                                     with A. Wirtz, C. Stephens, Citi re same (.5);
                                                     review and revise motion to approve revised
                                                     sale timeline (1.4); correspond with G. Pesce
                                                     and C. Stephens re same (.5); review and
                                                     revise motion to close cases after sale (.5);
                                                     telephone conference with S. Caldwell-
                                                     McMillan and A. Wirtz re same (.5).
05/01/20 James Parkinson                        1.00 Correspond with K&E team and Willkie re
                                                     antitrust (.6); correspond with Willkie re
                                                     Mexico antitrust issues (.4).
05/01/20 Gregory F. Pesce                       1.40 Conferences with Jefferies and bidder re
                                                     closing matters.
05/01/20 Mariska S. Richards                    1.00 Participate in telephone conference with
                                                     Company and advisors re pre-closing
                                                     operational activities in preparation for
                                                     closing on EU sale.
05/01/20 Claire Stephens                        7.70 Draft, revise motion setting revised sale
                                                     schedule (3.9); research precedent re same
                                                     (.7); conference and correspond with C.
                                                     Koenig re same (.2); draft notice of no auction
                                                     (2.9).

                                                    4
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 59 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/01/20 Michael D. Thorpe                     0.30 Correspond HSR analysis transaction (.2);
                                                    correspond re same (.1).
05/01/20 Steve Toth                            1.90 Participate in telephone conference with BH,
                                                    A&P, Company, PPP and K&E team re
                                                    transition matters (1.0); analyze and
                                                    correspond re bidder, status and closing
                                                    matters (.9).
05/01/20 Alison Wirtz                          4.70 Conference with Citi team and C. Koenig re
                                                    professional fee escrow matters (.5);
                                                    conference with Patriarch re KYC matters
                                                    (.6); review and revise organizational chart
                                                    and materials re same (1.4); correspond with
                                                    K&E team re same (.4); review and comment
                                                    on professional fee escrow agreement (1.2);
                                                    conference with C. Koenig re same (.6).
05/01/20 Alison Wirtz                          2.20 Correspond and conference with C. Koenig,
                                                    S. Caldwell-McMillan re dismissal motion
                                                    (1.3); review precedent re same (.9).
05/02/20 Spencer Caldwell-McMillan             6.10 Revise dismissal motion (5.4); review
                                                    precedent re same (.3); revise dismissal
                                                    motion and correspond with K&E team re
                                                    same (.4).
05/02/20 Daniel Carlomany                      0.80 Telephone conference with K&E team re sale
                                                    process (.4); telephone conference with
                                                    bidder's counsel re sale matters (.4).
05/02/20 Chris Koenig                          7.10 Telephone conference with G. Pesce, K&E
                                                    team, Jefferies re sales process (.4); telephone
                                                    conference with G. Pesce, K&E team,
                                                    Jefferies, potential bidder re sales process
                                                    (.4); review and revise fee escrow agreement
                                                    (1.1); review and revise sale timeline motion
                                                    (2.2); correspond with G. Pesce and C.
                                                    Stephens re same (.5); review and revise
                                                    motion to expedite sale timeline motion (.4);
                                                    correspond with C. Stephens re same (.2);
                                                    correspond with G. Pesce, K&E team,
                                                    Jefferies, Portage Point re sales process and
                                                    next steps (.8); correspond with Company and
                                                    customers re accommodation agreements (.7);
                                                    correspond with Company and W. Pruitt re
                                                    D&O policy issues (.4).
05/02/20 Jared D. Maher                        1.00 Telephone conference with K&E team re
                                                    possible bid (.8); telephone conference with
                                                    counsel re same (.2).


                                                    5
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 60 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:           1010068469
Dura Automotive Systems, LLC                                  Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/02/20 Gregory F. Pesce                      1.40 Review and revise materials for sale hearing
                                                    (.4); conferences with PPP and Jefferies (.4);
                                                    conference with bidder re next steps (.6).
05/02/20 Gregory F. Pesce                      0.60 Conferences with Company re open items re
                                                    sale and next steps.
05/02/20 Mariska S. Richards                   1.00 Participate in telephone conference with
                                                    advisors and bidder's team re process and next
                                                    steps on potential transaction.
05/02/20 Claire Stephens                       6.20 Draft, revise motion setting a revised sale
                                                    schedule (3.4); draft motion to expedite re
                                                    same (2.5); correspond with C. Koenig re
                                                    same (.3).
05/02/20 Steve Toth                            1.40 Participate in telephone conference with
                                                    Jefferies and K&E team re status and process
                                                    for NA asset purchase agreements (.4);
                                                    discuss asset purchase agreement process with
                                                    Jefferies, counsel and K&E team (.4); discuss
                                                    asset purchase agreement and prepare related
                                                    correspondence (.2); analyze and correspond
                                                    re asset purchase agreement and process (.4).
05/02/20 Alison Wirtz                          0.80 Correspond with C. Koenig and Patriarch re
                                                    KYC matters (.4); revise materials re same
                                                    (.4).
05/02/20 Alison Wirtz                          0.20 Correspond with K&E team re dismissal
                                                    motion.
05/03/20 Bill Arnault                          2.10 Review pleadings and correspondence re sale
                                                    hearing and sale process (1.1); participate in
                                                    telephone conference with G. Pesce re same
                                                    (.2); participate in telephone conference with
                                                    S. Hackney and C. McGushin re same (.3);
                                                    draft correspondence outlining strategy for
                                                    same (.5).
05/03/20 Spencer Caldwell-McMillan             6.70 Revise dismissal motion (1.3); review
                                                    dismissal changes and correspond re
                                                    telephone conference (.5); telephone
                                                    conference with C. Koenig and A. Wirtz re
                                                    motion (.7); revise dismissal motion (4.2).
05/03/20 Daniel Carlomany                      0.70 Coordinate specialist review of purchase
                                                    agreement (.5); coordinate management
                                                    telephone conference with bidder (.2).
05/03/20 Stephen C. Hackney, P.C.              1.00 Attend telephone conference with W. Arnault,
                                                    F. Hilow and C. McGushin re discovery and
                                                    sale hearing.


                                                    6
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 61 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/03/20 Jonathan E. Kidwell                   1.50 Manage responses to bidders' environmental
                                                    diligence requests (1.2); coordination with
                                                    Company re same (.3).
05/03/20 Chris Koenig                          9.80 Telephone conference with G. Pesce, S. Toth,
                                                    K&E team, buyer re status and next steps of
                                                    sales process (2.3); telephone conference with
                                                    A. Wirtz, S. Caldwell-McMillan re case
                                                    closing motion (.7); telephone conference
                                                    with Company, G. Pesce, Portage Point re
                                                    European sale closing issues (1.1); review and
                                                    revise asset purchase agreement (.8);
                                                    correspond with G. Pesce, S. Toth, Jefferies,
                                                    Portage Point re same (.7); review and revise
                                                    case closing motion (1.3); review and revise
                                                    sale timeline motion (.8); correspond with G.
                                                    Pesce and C. Stephens re same (.3); review
                                                    and revise motion to expedite sale timeline
                                                    motion (.4); correspond with C. Stephens re
                                                    same (.2); correspond with G. Pesce, K&E
                                                    team, Jefferies, Portage Point re sales process
                                                    and next steps (1.2).
05/03/20 Christine A. Lacku                    0.10 Discuss purchase agreement internally.
05/03/20 Daniel Lewis                          0.50 Correspond with K&E team re matter.
05/03/20 Jake Lipnik                           0.30 Review and analyze purchase agreement (.2);
                                                    correspond with J. Seroogy re same (.1).
05/03/20 Jared D. Maher                        0.90 Draft correspondence re due diligence matters
                                                    (.3); circulate transaction documents to WFG
                                                    (.1); attend telephone conference re asset
                                                    purchase agreement (.5).
05/03/20 Casey McGushin                        0.70 Prepare for and participate in telephone
                                                    conference with K&E team re upcoming sale
                                                    hearing and accompanying discovery.
05/03/20 Aaron J. Newell                       0.80 Review and revise draft purchase agreement
                                                    (.6); review environmental, health and safety
                                                    outstanding diligence requests (.2).
05/03/20 Gregory F. Pesce                      1.80 Telephone conferences with Jefferies (.9);
                                                    telephone conferences with clients (.3);
                                                    correspond with same re same (.6).
05/03/20 Mariska S. Richards                   2.50 Participate in telephone conference re revised
                                                    asset purchase agreement for potential NA
                                                    transaction.
05/03/20 Jeffrey J. Seroogy                    0.80 Review and revise purchase agreement,
                                                    disclosure schedules and intellectual property
                                                    assignment agreements.

                                                    7
                 Case 19-12378-KBO       Doc 1158-6     Filed 07/09/20     Page 62 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:             1010068469
Dura Automotive Systems, LLC                                   Matter Number:               45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/03/20 Claire Stephens                       5.20 Draft, revise motion to set sale schedule (2.7);
                                                    correspond with C. Koenig, G. Pesce re same
                                                    (.4); prepare filing version re same (.4); revise
                                                    motion to expedite re same (.6); prepare filing
                                                    version re same (.2); draft reply in support of
                                                    sale (.9).
05/03/20 Steve Toth                            6.00 Analyze revised asset purchase agreement
                                                    (1.5); discuss asset purchase agreement with
                                                    Willkie and K&E team (2.3); correspond with
                                                    G. Pesce and M. Richards re status (.4);
                                                    prepare asset purchase agreement issues list
                                                    (1.5); analyze and correspond re status and
                                                    issues (.3).
05/03/20 Alison Wirtz                          7.90 Correspond with C. Koenig and Patriarch re
                                                    KYC matters (.5); review and revise dismissal
                                                    motion (4.9); review precedent re same (.8);
                                                    correspond with G. Pesce, C. Koenig re
                                                    structures (.5); correspond and conference
                                                    with C, Koenig, S. Caldwell-McMillan re
                                                    same (1.2).
05/04/20 Bill Arnault                          0.80 Participate in telephone conference with C.
                                                    McGushin re sale hearing (.6); correspond
                                                    with G. Pesce, C. Marcus, R. Bennett and S.
                                                    Hackney re sale hearing evidence (.2).
05/04/20   Leah Elizabeth Barnes               0.50 Review and revise non-disclosure agreement.
05/04/20   Jack N. Bernstein                   1.00 Review closing issues re employee matters.
05/04/20   Spencer Caldwell-McMillan           2.80 Revise dismissal motion.
05/04/20   Daniel Carlomany                    3.60 Coordinate management telephone conference
                                                    with bidder (.4); coordinate completion of
                                                    diligence requirements (1.5); review data
                                                    room documents for diligence (.6);
                                                    incorporate specialist comments into draft
                                                    asset purchase agreement (.8); coordinate
                                                    diligence with local counsel (.3).
05/04/20 Jonathan E. Kidwell                   1.50 Manage responses to bidders' environmental
                                                    diligence requests and coordination with
                                                    Company re same (1.0); prepare for and
                                                    participate in telephone conference with K&E
                                                    team re same (.5).




                                                    8
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20    Page 63 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/04/20 Chris Koenig                          11.40 Telephone conference with G. Pesce,
                                                     Jefferies, Portage Point, Company, customer
                                                     group re sales process update (.2); review and
                                                     revise asset purchase agreement (.4);
                                                     correspond with G. Pesce, S. Toth, Jefferies,
                                                     Portage Point re same (.7); review and revise
                                                     case closing motion (4.4) correspond with A.
                                                     Wirtz and S. Caldwell-McMillan re same (.5);
                                                     correspond with G. Pesce, W. Pruitt,
                                                     Company, Willis Towers Watson re insurance
                                                     issues related to sale (1.6); review and revise
                                                     accommodation agreements with individual
                                                     customers (1.7); correspond with Company
                                                     and customers re same (1.1); correspond with
                                                     vendors re sale issues (.8).
05/04/20 R.D. Kohut                             1.30 Review and comments to asset purchase
                                                     agreement (.7); conference with C. Lacku re
                                                     same (.6).
05/04/20 Christine A. Lacku                     1.50 Review and revise purchase agreement.
05/04/20 Daniel Lewis                           1.00 Review and analyze purchase agreement and
                                                     conference with K&E team re same.
05/04/20 Jake Lipnik                            2.70 Revise purchase agreement.
05/04/20 Jared D. Maher                         5.50 Attend management due diligence telephone
                                                     conference (2.0); draft correspondence re
                                                     accommodation agreements (.2); draft
                                                     correspondence re PBGC inquiries (.5);
                                                     update NA closing checklist (1.8); draft
                                                     correspondence to opposing counsel (1.0).
05/04/20 Christopher Marcus, P.C.               0.50 Analyze issues re update re sale hearing.
05/04/20 Roberto S. Miceli                      0.70 Review asset purchase agreement and provide
                                                     comments.
05/04/20 Aaron J. Newell                        2.80 Prepare responses to environmental diligence
                                                     requests (.9); research off-site waste disposal
                                                     and CERCLA liabilities (1.0); review and
                                                     revise draft purchase agreement (.9).
05/04/20 James Parkinson                        2.00 Analyze issues re Mexican antitrust (1.1);
                                                     conference and correspond with Company,
                                                     A&P and Willkie re same (.9).
05/04/20 Gregory F. Pesce                       1.60 Conferences with Bardin Hill (.4);
                                                     conferences with clients (.6); correspond with
                                                     same re same (.6).




                                                    9
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 64 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/04/20 Jackson Phinney                       0.80 Mark up latest draft of purchase agreement
                                                    (.3); incorporate comments from C. Lacku
                                                    and R. Kohut (.3); send comments to K&E
                                                    team (.2).
05/04/20 Mariska S. Richards                   5.80 Review and revise asset purchase agreement
                                                    and related schedules.
05/04/20 Jeffrey J. Seroogy                    1.00 Review and revise purchase agreement,
                                                    disclosure schedules and intellectual property
                                                    assignment agreements.
05/04/20 Claire Stephens                       7.00 Draft reply in support of sale (1.2); draft
                                                    revised sale scheduling order (.2); draft,
                                                    revise Morgner declaration (2.9); conference
                                                    with C. Koenig re same (.7); correspond with
                                                    C. Koenig, G. Pesce re same (.4); draft, revise
                                                    notice of sale hearing (1.4); correspond with
                                                    C. Koenig re same (.2).
05/04/20 Steve Toth                            1.20 Analyze issues list re NA bidder (.2); analyze
                                                    and correspond re asset purchase agreement
                                                    issues and process (.6); discuss asset purchase
                                                    agreement matters with Willkie and J. Maher
                                                    (.4).
05/04/20 Alison Wirtz                          5.40 Review and revise dismissal motion (1.6);
                                                    correspond with K&E team re same (1.8);
                                                    further revise dismissal motion re same (1.1);
                                                    correspond with K&E team re sale reply (.4);
                                                    correspond with K&E team re evidentiary
                                                    support for sale hearing (.5).
05/05/20 Anthony Abate                         0.40 Draft Berger sale declaration.
05/05/20 Bill Arnault                          0.80 Participate in telephone conference with K&E
                                                    team and Committee re sale hearing.
05/05/20 Bill Arnault                          1.10 Correspond with C. McGushin, G. Pesce, S.
                                                    Hackney and F. Hilow re sale hearing,
                                                    discovery, depositions and evidence.
05/05/20 Bill Arnault                          0.40 Participate in telephone conference with C.
                                                    McGushin, F. Hilow and C. Koenig re
                                                    declaration for sale hearing.
05/05/20 Bill Arnault                          0.50 Participate in telephone conference with
                                                    Skadden re sale hearing.
05/05/20 Leah Elizabeth Barnes                 1.50 Review and revise non-disclosure agreement.
05/05/20 Spencer Caldwell-McMillan             0.30 Telephone conference with C. Koenig re
                                                    declarations for sale (.2); review draft
                                                    declaration (.1).



                                                    10
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 65 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/05/20 Daniel Carlomany                       3.90 Draft and revise officer's certificate (1.1);
                                                     coordinate completion of buyer diligence
                                                     requirements (.4); review data room
                                                     documents for responsive diligence (1.2);
                                                     review FIRPTAs (.3); coordinate outreach to
                                                     local counsel (.6); coordinate completion of
                                                     closing action items (.3).
05/05/20 Stephen C. Hackney, P.C.               0.50 Review correspondence re discovery and sale
                                                     hearing.
05/05/20 Sara Handibode                         1.80 Review PSA related materials (.2); review
                                                     precedent and compile forms of deed (.6);
                                                     compile same for title Company review (.3);
                                                     correspond re same (.2); manage relevant
                                                     materials (.5).
05/05/20 Chris Koenig                          11.10 Telephone conference with W. Pruitt re
                                                     insurance issues relating to sale (.5);
                                                     telephone conference with A. Wirtz, K&E
                                                     team re evidence for sale hearing (.5); review
                                                     and revise declarations in support of sale
                                                     (1.6); correspond with A. Wirtz and K&E
                                                     team re same (.8); review and revise reply in
                                                     support of sale (.8); correspond with A. Wirtz
                                                     re same (.4); review and revise escrow
                                                     agreement (1.2); correspond with G. Pesce
                                                     and UCC counsel re same (.8); telephone
                                                     conference with G. Pesce, S. Toth, K&E
                                                     team, Jefferies, buyer and buyer counsel re
                                                     sale process (.4); telephone conference with
                                                     G. Pesce, K&E team, Committee
                                                     professionals re discovery for sale hearing
                                                     (.9); telephone conference with G. Pesce,
                                                     K&E team, bidder re sale process (.8); review
                                                     and revise accommodation agreements (1.1);
                                                     correspond with Company and customers re
                                                     same (1.3).
05/05/20 Daniel Lewis                           0.50 Correspond with K&E team re purchase
                                                     agreement and IP matters.
05/05/20 Jake Lipnik                            1.80 Draft IP assignment agreements (.9);
                                                     correspond with J. Seroogy and M. Nowicki
                                                     re same (.9).
05/05/20 Jared D. Maher                         5.60 Correspond with D. Pettyes and J. Riedyre
                                                     disclosure schedules (.5); correspond re
                                                     disclosure schedules and diligence requests
                                                     (2.5); review and revise checklist for
                                                     BH/Charlton NA closing (2.6).

                                                    11
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 66 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/05/20 Christopher Marcus, P.C.               0.30 Telephone conference with G. Pesce re sale
                                                     status.
05/05/20 Casey McGushin                         3.10 Participate in telephone conference with UCC
                                                     re sale hearing (.8); participate in telephone
                                                     conference with counsel for Patriarch re sale
                                                     hearing (.7); review and revise deposition
                                                     preparation outline for sale hearing (1.6).
05/05/20 James Parkinson                        2.30 Review and comment on Slovakian merger
                                                     filing (1.1); analyze issues re Mexican
                                                     antitrust (.9); correspond with Company,
                                                     A&P and Willkie re same (.3).
05/05/20 Gregory F. Pesce                       4.30 Conferences with B. Lohan re sale (.6);
                                                     review correspondence re same (.6); prepare
                                                     for evidentiary issues (.6); conference with
                                                     UCC advisers re sale hearing matters (.9);
                                                     review materials re sale hearing (1.2);
                                                     correspond with Zohar counsel re matter (.4).
05/05/20 Mariska S. Richards                    1.80 Review and revise asset purchase agreement
                                                     draft received from potential buyer.
05/05/20 Jeffrey J. Seroogy                     1.30 Review and revise purchase agreement,
                                                     disclosure schedules and intellectual property
                                                     assignment agreements.
05/05/20 Claire Stephens                       10.60 Draft Morgner declaration (3.9); correspond
                                                     and conference with C. Koenig re same (.8);
                                                     review summary re same (.9); revise Morgner
                                                     Declaration re C. Koenig, G. Pesce comments
                                                     (3.9); conference with C. Koenig, K&E team
                                                     re sale hearing (.5); correspond S. Caldwell-
                                                     McMillan re same (.3); correspond with local
                                                     counsel re sale hearing (.3).
05/05/20 Steve Toth                             1.90 Analyze and correspond re asset purchase
                                                     agreement issues and discussions (.9);
                                                     participate in telephone conference with K&E
                                                     team re NA sale issues (1.0).
05/05/20 Alison Wirtz                           3.40 Correspond with K&E team re dismissal
                                                     motion (.3); revise same (1.9); conference
                                                     with K&E teams re evidence (1.2).
05/06/20 Bill Arnault                           1.50 Correspond with UCC, C. McGushin, G.
                                                     Pesce, F. Hilow, and S. Hackney re case
                                                     status.
05/06/20 Bill Arnault                           1.40 Correspond with S. Hackney, C. McGushin,
                                                     and F. Hilow re work plan (.3); review and
                                                     revise R. Morgner declaration (.4); review
                                                     and revise M. Berger declaration (.7).

                                                    12
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 67 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/06/20 Jack N. Bernstein                      1.00 Review pension and retiree medical issues.
05/06/20 Spencer Caldwell-McMillan              6.30 Correspond re cure amounts with vendor
                                                     representative (.2); revise declaration (4.3);
                                                     correspond with C. Koenig re same (.2);
                                                     revise declaration (1.6).
05/06/20 Daniel Carlomany                       2.70 Attend telephone conference re checklist with
                                                     J. Maher and buyer counsel (.5); revise
                                                     disclosure schedules for North American asset
                                                     purchase agreement (.9); coordinate
                                                     completion of diligence requirements (1.3).
05/06/20 Sara Handibode                         0.80 Correspond with K&E team re deed related
                                                     issues (.6); update same (.2).
05/06/20 Chris Koenig                          15.70 Review and revise sale order (2.1);
                                                     correspond with G. Pesce and critical
                                                     stakeholders re sale order comments (1.2);
                                                     correspond with vendors and customers re
                                                     sale and next steps (1.1); telephone
                                                     conference with Portage Point, Company,
                                                     buyer re contracts (.7) review and revise
                                                     declarations in support of sale (5.1);
                                                     correspond with A. Wirtz and K&E team re
                                                     same (1.1); review and revise reply in support
                                                     of sale (.8); correspond with A. Wirtz re same
                                                     (.4); review and revise escrow agreement (.8);
                                                     review and revise accommodation agreements
                                                     (1.1); correspond with Company and
                                                     customers re same (1.3).
05/06/20 Jake Lipnik                            1.10 Draft IP assignment agreements.
05/06/20 Jared D. Maher                         2.10 Review closing certificate (.6); attend NA
                                                     closing checklist telephone conference with
                                                     K&E team, various parties (.5); revise
                                                     disclosure schedules (.5); coordinate
                                                     transaction documents with foreign counsel
                                                     (.2); draft schedule of transferred contracts
                                                     (.3).
05/06/20 Casey McGushin                         2.80 Review and revise master preparation outline
                                                     for use at sale hearing (1.2); review and revise
                                                     declaration of R. Morgner for use at sale
                                                     hearing (1.0); draft and revise exhibit list for
                                                     sale hearing (.6).
05/06/20 Michelle L. Nowicki                    3.00 Review IP assignments (.8); revise IP
                                                     schedules (1.7); coordinate with K&E team re
                                                     same (.5).



                                                    13
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 68 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/06/20 Gregory F. Pesce                      2.20 Conferences with Jefferies and directors re
                                                    open items and next steps for sale.
05/06/20 Jeffrey J. Seroogy                    0.80 Review and revise purchase agreement,
                                                    disclosure schedules and intellectual property
                                                    assignment agreements.
05/06/20 Claire Stephens                       8.60 Draft, revise Morgner declaration re C.
                                                    Koenig, G. Pesce comments (3.9); correspond
                                                    and conference with C. Koenig re same (.6);
                                                    review summary re same (.8); draft, revise
                                                    notice of filing asset purchase agreement
                                                    schedules (2.6); correspond with C. Koenig re
                                                    same (.3); revise filing versions of asset
                                                    purchase agreement schedules (.4).
05/06/20 Steve Toth                            0.80 Analyze correspondence re asset purchase
                                                    agreement and status (.2); analyze
                                                    correspondence re closing matters (.4);
                                                    analyze and correspond re diligence and
                                                    schedules (.2).
05/06/20 Alison Wirtz                          8.30 Correspond with Citibank re KYC matters for
                                                    professional fee escrow (.4); review KYC-
                                                    related materials (.5); correspond with C.
                                                    Koenig re same (.3); correspond with K&E
                                                    team re sale declarations (.9); draft Frizzley
                                                    declaration (3.8); review precedent re same
                                                    (2.4).
05/07/20 Bill Arnault                          3.30 Correspond with S. Hackney, C. McGushin,
                                                    and F. Hilow re litigation strategy (.4); review
                                                    and revise Berger and Frizzley declarations
                                                    (1.7); correspond with Zohars re sale hearing
                                                    (.2); review exhibits and exhibit list (1.0).
05/07/20 Jack N. Bernstein                     1.00 Resolve closing issues re employee and
                                                    employee benefit plan transfers.
05/07/20 Daniel Carlomany                      1.70 Attend daily closing telephone conference
                                                    with various parties (.4); coordinate
                                                    completion of diligence requirements (.3);
                                                    review data room documents for diligence
                                                    requirements (.6); coordinate closing
                                                    requirements with local counsel (.4).
05/07/20 Stephen C. Hackney, P.C.              0.50 Review status of preparation for sale hearing.
05/07/20 Sara Handibode                        1.20 Update deed drafts (.9); correspond with K&E
                                                    team re same (.3).




                                                    14
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 69 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/07/20 Chris Koenig                          11.90 Review and revise sale order (1.8);
                                                     correspond with G. Pesce and critical
                                                     stakeholders re sale order comments (.9);
                                                     correspond with vendors and contract
                                                     counterparties re sale and next steps (1.8);
                                                     telephone conference with Portage Point,
                                                     Company, buyer re contracts (.7); review and
                                                     revise declarations in support of sale (2.1);
                                                     correspond with A. Wirtz and K&E team re
                                                     same (.8); review and revise reply in support
                                                     of sale (.8); correspond with A. Wirtz re same
                                                     (.4); review and revise escrow agreement (.8);
                                                     review and revise accommodation agreements
                                                     (1.1); correspond with Company and
                                                     customers re same (.7).
05/07/20 Daniel Lewis                           0.50 Conferences with K&E team re purchase
                                                     agreement and IP matters.
05/07/20 Jake Lipnik                            0.80 Draft IP assignment agreements.
05/07/20 Jared D. Maher                         4.00 Revise closing checklist and attend daily
                                                     closing telephone conference (2.0); review IP
                                                     assignment agreements (.8); review quitclaim
                                                     deeds and draft correspondence re same (.8);
                                                     draft correspondence re permits (.4).
05/07/20 Roberto S. Miceli                      0.50 Review real estate conveyance documents.
05/07/20 Michelle L. Nowicki                    1.80 Review IP assignments (.6); revise IP
                                                     schedules (1.0); send same to J. Lipnik and J.
                                                     Seroogy (.2).
05/07/20 Gregory F. Pesce                       1.60 Conferences with Bardin Hill re sale matters
                                                     (.4); conferences with clients re same (.6);
                                                     correspond with buyer and Company re same
                                                     (.6).
05/07/20 Mariska S. Richards                    0.30 Confirm interim operating Company inquiry
                                                     re purchase orders.
05/07/20 Jeffrey J. Seroogy                     0.30 Review and revise purchase agreement,
                                                     disclosure schedules and intellectual property
                                                     assignment agreements.
05/07/20 Claire Stephens                        3.20 Revise Morgner declaration re U.S. Trustee
                                                     comments (2.1); conference and correspond
                                                     with C. Koenig re same (.3); correspond with
                                                     C. Koenig, K&E team re same (.2); draft
                                                     tracking chart re sale objections (.6).
05/07/20 Steve Toth                             1.10 Analyze correspondence re diligence and
                                                     schedule issues.


                                                    15
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 70 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/07/20 Alison Wirtz                          7.90 Review and revise Frizzley declaration per
                                                    comments from C. Koenig (3.9); further
                                                    revise per comments from advisors (.5);
                                                    correspond with D. Brogan, C. Koenig re sale
                                                    matters raised by U.S. Trustee (1.1); review
                                                    objections and reservations of rights filed re
                                                    sale hearing (1.2); coordinate with litigation
                                                    team, Jefferies re exhibits (1.2).
05/08/20 Anthony Abate                         0.20 Draft template Riedy declaration in support of
                                                    sale motion.
05/08/20 Bill Arnault                          5.90 Participate in telephone conference with
                                                    Jefferies and K&E re Morgner declaration
                                                    (.9); participate in telephone conference with
                                                    Skadden re evidence and sale hearing (.6);
                                                    participate in telephone conference with
                                                    Jefferies and K&E re declarations (1.3);
                                                    review and revise declarations and exhibits
                                                    lists (2.1); correspond with C. McGushin, F.
                                                    Hilow, G. Pesce and C. Koenig re discovery
                                                    and depositions (1.0).
05/08/20 Leah Elizabeth Barnes                 0.50 Review and revise non-disclosure agreement.
05/08/20 Ryan Blaine Bennett, P.C.             0.50 Consider and analyze Zohar reservation
                                                    position and strategy re same.
05/08/20 Jack N. Bernstein                     2.00 Resolve closing issues re employee and
                                                    employee benefit plan transfers (1.5); review
                                                    PBGC issues re same (.5).
05/08/20 Spencer Caldwell-McMillan             3.90 Draft declaration re business plan (2.6);
                                                    correspond with C. Koenig re same (.1);
                                                    revise declaration re same (1.2).
05/08/20 Daniel Carlomany                      1.40 Attend checklist telephone conference with J.
                                                    Maher and buyer counsel (.4); attend daily
                                                    closing telephone conference with same (.6);
                                                    coordinate completion of diligence
                                                    requirements (.4).
05/08/20 Uzo Dike                              3.50 Prepare case materials re sale hearing (1.4);
                                                    update and revise draft of Debtors' hearing
                                                    exhibit and witness list (1.1); correspond with
                                                    F. Hilow re same (.3); coordinate document
                                                    organization (.7).
05/08/20 Stephen C. Hackney, P.C.              2.50 Review UCC and Zohar sale objections (1.7);
                                                    correspond with C. McGushin and W. Arnault
                                                    re same (.8).
05/08/20 Sara Handibode                        0.50 Correspond re closing and deed related issues.


                                                    16
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 71 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:            1010068469
Dura Automotive Systems, LLC                                    Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/08/20 Fred Anthony Hilow                    15.70 Draft, review, revise exhibit and witness list
                                                     re sale hearing (3.6); prepare for production
                                                     corresponding exhibit documents (3.9);
                                                     correspond with K&E team, Jefferies, Portage
                                                     re same (2.4); review, analyze documents in
                                                     connection with UCC discovery requests
                                                     (1.0); review, analyze UCC, Zohar objections
                                                     and reservation of rights re sale hearing (2.7);
                                                     draft talking points re sale hearing (2.1).
05/08/20 Chris Koenig                          15.60 Correspond with G. Pesce, B. Arnault, K&E
                                                     team, witnesses re declarations in support of
                                                     sale and hearing prep (2.3); review and revise
                                                     sale order (2.1); correspond with G. Pesce and
                                                     third parties re sale order comments (1.6);
                                                     correspond with vendors and contract
                                                     counterparties re sale and next steps (1.5);
                                                     review and revise declarations in support of
                                                     sale (4.8); correspond with A. Wirtz and K&E
                                                     team re same (1.2); review and revise reply in
                                                     support of sale (1.7); correspond with A.
                                                     Wirtz re same (.4).
05/08/20 R.D. Kohut                             0.80 Review CBA assignment issues (.5);
                                                     conference with J. Phinney re same (.3).
05/08/20 Christine A. Lacku                     2.00 Review and revise CBA assumption
                                                     agreement and notice to union.
05/08/20 Jared D. Maher                         4.10 Correspond with various parties re closing
                                                     documentation and foreign documentation
                                                     (2.6); attend telephone conferences with K&E
                                                     team, buyer re North America closing (1.5).
05/08/20 Casey McGushin                         9.10 Participate in discussions related to Morgner
                                                     declaration (2.3); prepare for and participate
                                                     in telephone conference with counsel for
                                                     Patriarch re sale hearing (.6); review and
                                                     analyze objections to sale filed by UCC and
                                                     Zohars in preparation for sale hearing (2.1);
                                                     review and revise declarations in support of
                                                     sale hearing (1.1); draft and revise witness
                                                     prep outlines for J. Frizzley and J. Riedy (3).
05/08/20 Carrie Therese Oppenheim               1.10 Research precedent responses to sealing of
                                                     objections (.6); draft same (.5).
05/08/20 James Parkinson                        0.70 Correspond with Company, A&P re Mexican
                                                     antitrust analysis (.3); review Creel analysis re
                                                     same (.4).



                                                    17
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 72 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:            1010068469
Dura Automotive Systems, LLC                                    Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/08/20 Gregory F. Pesce                       1.60 Conferences with Bardin Hill re sale matters
                                                     (.4); conferences with clients re same (.6);
                                                     correspond with buyer and Company re same
                                                     (.6).
05/08/20 Jackson Phinney                        3.00 Draft CBA assignment and assumption
                                                     agreement and letter to union officials re same
                                                     (1.1); correspond with R. Kohut and C. Lacku
                                                     re same (.3); incorporate C. Lacku's rounds of
                                                     comments (1.5); send drafts to R. Kohut for
                                                     review (.1).
05/08/20 Claire Stephens                       10.10 Draft, revise Morgner declaration (3.9);
                                                     telephone conference with Jefferies, K&E
                                                     team re Morgner declaration (1.3); review
                                                     objections to sale hearing (.3); draft
                                                     summaries re same (.6); telephone conference
                                                     with K&E team re sale reply, declarations
                                                     (.3); draft, revise objection re sealed objection
                                                     to sale reply (3.7).
05/08/20 Steve Toth                             0.60 Analyze and correspond re closing and
                                                     diligence matters.
05/08/20 Alison Wirtz                          14.80 Review and revise Frizzley declaration (3.8);
                                                     conference with Jefferies team re revisions to
                                                     Morgner declaration (2.3); draft, revise sale
                                                     reply (4.9); correspond with C. Koenig re
                                                     same (1.2); review objections and
                                                     reservations of rights re same (1.7);
                                                     correspond with C. Stephens, C. Koenig re
                                                     same (.9).
05/08/20 Alison Wirtz                           2.10 Revise Berger declaration ISO of sale (1.2);
                                                     review cash flow forecasts re same (.6);
                                                     correspond with K&E team re same (.3).
05/09/20 Bill Arnault                           2.10 Participate in telephone conference with K&E
                                                     team re declarations (.8); participate in
                                                     telephone conference with Skadden re sale
                                                     hearing (.9); review exhibits list re same (.4).
05/09/20 Spencer Caldwell-McMillan              6.60 Review pending objections (.3); draft
                                                     objection resolution exhibit (3.9); correspond
                                                     with C. Koenig re same (.1); revise same re C.
                                                     Koenig comments (2.3).
05/09/20 Daniel Carlomany                       0.50 Coordinate completion of diligence
                                                     requirements (.3); coordinate closing
                                                     requirements with local counsel (.2).




                                                    18
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 73 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:            1010068469
Dura Automotive Systems, LLC                                    Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/09/20 Uzo Dike                               3.10 Prepare case materials for sale hearing (1.5);
                                                     update and revise draft of Debtors' hearing
                                                     exhibit and witness list (1.1); correspond with
                                                     C. McGushin and F. Hilow re same (.5).
05/09/20 Fred Anthony Hilow                    12.10 Prepare for and attend telephone conference
                                                     with K&E team, Jefferies re declarations in
                                                     support of proposed sale transactions (.8);
                                                     draft, review, revise witness and exhibit list re
                                                     sale hearing (2.2); compile exhibit documents
                                                     re same (2.0); review, analyze declarations of
                                                     Morgner, Riedy, Frizzley and Berger re sale
                                                     hearing (2.2); correspond with K&E team,
                                                     Jefferies, Portage re same (.8); coordinate
                                                     filing of exhibit and witness list with local
                                                     counsel (.6); review, analyze objections and
                                                     reservation of rights in connection with sale
                                                     hearing (1.9); draft talking points re sale
                                                     hearing preparation, witness testimony (1.6).
05/09/20 Chris Koenig                          15.40 Telephone conference with B. Arnault, K&E
                                                     team, Jefferies re declaration (.9); review and
                                                     revise sale order (2.6); correspond with G.
                                                     Pesce and third parties re sale order comments
                                                     (1.4); review and revise declarations in
                                                     support of sale (4.8); correspond with G.
                                                     Pesce, B. Arnault, K&E team, witnesses re
                                                     same (1.2); review and revise reply in support
                                                     of sale (2.9); correspond with G. Pesce, A.
                                                     Wirtz, C. Stephens re same (1.6).
05/09/20 R.D. Kohut                             1.50 Review and revise CBA assignment
                                                     agreement and union notice (.8); conference
                                                     with J. Phinney re same (.7).
05/09/20 Christine A. Lacku                     1.50 Review and revise notice to union and
                                                     assumption agreement (1.0); correspond with
                                                     K&E team re same (.5).
05/09/20 Casey McGushin                         3.00 Participate in telephone conference with
                                                     Jefferies team re Morgner declaration (.8);
                                                     participate in telephone conference with
                                                     counsel for Patriarch re sale hearing (.8);
                                                     review and revise declaration of J. Frizzley in
                                                     support of sale (1.4).
05/09/20 Gregory F. Pesce                       3.10 Prepare for sale hearing, including revising
                                                     sale order.




                                                    19
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 74 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/09/20 Jackson Phinney                        1.00 Discuss asset purchase agreement sale letter
                                                     to union re CBA assignment and effects
                                                     bargaining and UAW CBA assignment
                                                     agreement for asset purchase agreement sale
                                                     with C. Lacku and R. Kohut (.5); incorporate
                                                     their comments to same (.3); send drafts of
                                                     same to K&E team (.2).
05/09/20 Claire Stephens                       13.60 Telephone conference with Jefferies, K&E
                                                     team re Morgner declaration (.8); revise
                                                     Morgner declaration (1.2); draft sale reply
                                                     background (3.9); revise same re updated
                                                     Morgner declaration (1.9); revise same re
                                                     updated Frizzley declaration (.9); revise sale
                                                     reply (3.9); correspond with C. Koenig, A.
                                                     Wirtz re same (.2); review objections re same
                                                     (.8).
05/09/20 Alison Wirtz                          16.60 Review and revise Frizzley declaration (3.1);
                                                     conference with Jefferies team re revisions to
                                                     Morgner declaration (.8); review and revise
                                                     Berger declaration (2.3); review and revise
                                                     Riedy declaration (1.8); correspond with J.
                                                     Riedy, K&E team re same (2.0); revise sale
                                                     reply (2.9); correspond with C. Koenig re
                                                     same (1.3); review committee objection re
                                                     same (1.5); correspond with C. Stephens, C.
                                                     Koenig re same (.9).
05/10/20 Bill Arnault                           3.10 Prepare for sales hearing by reviewing
                                                     pleadings and preparing prep outlines for R.
                                                     Morgner and M. Berger.
05/10/20 Stephen C. Hackney, P.C.               1.00 Review sale declarations and trial plan.
05/10/20 Fred Anthony Hilow                    10.50 Draft, review, revise witness and exhibit list
                                                     re sale hearing (1.0); compile exhibit
                                                     documents re same (1.9); review, analyze
                                                     declarations of Morgner, Riedy, Frizzley and
                                                     Berger re sale hearing (1.5); correspond with
                                                     working group re same (1.0); coordinate filing
                                                     of exhibit and witness list with local counsel
                                                     (1.3); review, analyze objections and
                                                     reservation of rights re sale hearing (2.0);
                                                     draft talking points re sale hearing
                                                     preparation, witness testimony (1.8).




                                                    20
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 75 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/10/20 Chris Koenig                          7.40 Review and revise reply (2.5); correspond
                                                    with G. Pesce, A. Wirtz, C. Stephens re same
                                                    (.9); review and revise sale order (2.1);
                                                    correspond with G. Pesce, purchaser,
                                                    objecting parties re sale order comments
                                                    (1.9).
05/10/20 Casey McGushin                        2.60 Draft and revise witness preparation outlines
                                                    for J. Frizzley and J. Riedy.
05/10/20 Gregory F. Pesce                      4.10 Prepare for sale hearing, including revising
                                                    sale order.
05/10/20 Claire Stephens                       2.40 Revise sale reply (1.2); review objections re
                                                    same (.4); telephone conference with A. Wirtz
                                                    re same (.5); telephone conference and
                                                    correspond with A. Wirtz, C. Koenig re same
                                                    (.3).
05/10/20 Alison Wirtz                          4.60 Review and revise sale reply (2.8);
                                                    correspond with K&E team re same (1.8).
05/11/20 Bill Arnault                          6.00 Participate in telephone conference with C.
                                                    McGushin and J. Riedy re sale hearing
                                                    preparation (.8); participate in telephone
                                                    conference with R. Morgner re sale hearing
                                                    preparation (1.2); participate in telephone
                                                    conference with UCC, Zohars and K&E team
                                                    re sale hearing (1.1); participate in telephone
                                                    conference with R. Morgner re sale hearing
                                                    (.3); participate in telephone conference with
                                                    M. Berger re sale hearing preparation (.2);
                                                    prepare for sale hearing preparation sessions
                                                    of R. Morgner and M. Berger by reviewing
                                                    exhibits (1.2); draft direct examination
                                                    outlines re same (1.2).
05/11/20 Leah Elizabeth Barnes                 2.00 Review and revise bidder non-disclosure
                                                    agreement.
05/11/20 Ryan Blaine Bennett, P.C.             0.50 Analyze release and dismissal structure and
                                                    timing.
05/11/20 Jack N. Bernstein                     2.00 Analyze pension issues (1.0); review PBGC
                                                    issues (1.0).
05/11/20 Daniel Carlomany                      1.90 Attend telephone conference re checklist with
                                                    J. Maher and buyer counsel (.5); attend daily
                                                    closing telephone conference (.6); coordinate
                                                    completion of diligence requirements (.8).




                                                    21
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 76 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:             1010068469
Dura Automotive Systems, LLC                                   Matter Number:               45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/11/20 Uzo Dike                               5.00 Prepare case materials for sale hearing (2.7);
                                                     assemble and organize Patriarch hearing
                                                     exhibits for team review (.7); prepare e-
                                                     binders of parties' hearing exhibits for
                                                     attorney review in preparation for sale hearing
                                                     (1.4); prepare and edit parties' combined
                                                     hearing exhibit list (.2).
05/11/20 Stephen C. Hackney, P.C.               2.50 Conferences with C. McGushin and W.
                                                     Arnault re status and witness preparation for
                                                     sale hearing.
05/11/20 Fred Anthony Hilow                    10.20 Prepare for and attend telephone conferences
                                                     with witnesses re sale hearing preparation
                                                     (3.5); review, analyze proposed sale
                                                     transactions, objections and reservation of
                                                     rights re same (2.2); draft talking points,
                                                     issues list in preparation for sale hearing
                                                     (1.5); review, analyze produced documents in
                                                     connection with UCC's discovery requests
                                                     (.9); review, analyze exhibit lists for Zohars,
                                                     Patriarch, Debtors, and UCC (1.3);
                                                     correspond with K&E team re same (.8).
05/11/20 Chris Koenig                          14.00 Telephone conference with J. Riedy, B.
                                                     Arnault, K&E team re witness prep for sale
                                                     hearing (1.0); telephone conference with R.
                                                     Morgner, B. Arnault, Jefferies, K&E team re
                                                     witness prep for sale hearing (1.0);
                                                     correspond with G. Pesce, Committee, buyer,
                                                     other parties re global resolution of objections
                                                     to sale (2.8); review and revise sale orders to
                                                     resolve objections (5.6); correspond with G.
                                                     Pesce, buyer, objecting parties re same (2.4);
                                                     prepare for sale hearing and discuss strategy
                                                     re same with G. Pesce and K&E team (1.2).
05/11/20 Jared D. Maher                         5.20 Attend telephone conference with K&E team
                                                     and buyer counsel re closing checklist (.5);
                                                     review ordinary course professionals list and
                                                     draft correspondence re payment of
                                                     professional fees and other non-U.S. legal
                                                     matters (2.7); review and revise ancillary
                                                     agreements re NA closing (2.0).




                                                    22
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 77 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:            1010068469
Dura Automotive Systems, LLC                                    Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/11/20 Casey McGushin                         7.10 Participate in witness preparation sessions
                                                     with R. Morgner (1.4); participate in witness
                                                     preparation with J. Frizzley (.7); participate in
                                                     witness preparation with J. Riedy (1.0); draft
                                                     and revise direct examination outline for J.
                                                     Riedy and J. Frizzley (2.2); review exhibits
                                                     and filings from UCC, Zohars, and Patriarch
                                                     in preparation for hearing (1.8).
05/11/20 Gregory F. Pesce                       3.10 Prepare for sale hearing, including revising
                                                     sale order.
05/11/20 Mariska S. Richards                    1.00 Coordinate US and Europe sale closings with
                                                     advisor and management teams.
05/11/20 Claire Stephens                       10.50 Draft, revise motion to reject contract (3.9);
                                                     correspond with A. Wirtz, C. Koenig, G.
                                                     Pesce re same (.6); draft, revise notice of
                                                     second DIP amendment (.7); correspond with
                                                     C. Koenig re same (.2); draft, revise notice of
                                                     revised sales orders (.6); correspond with C.
                                                     Koenig re same (.5); draft, revise sales orders
                                                     (3.4); conference and correspond with C.
                                                     Koenig re same (.6).
05/11/20 Steve Toth                             0.90 Analyze and correspond re sale orders and
                                                     closing matters (.6); discuss with J. Maher
                                                     (.3).
05/11/20 Alison Wirtz                           0.50 Conference with Citi, K&E team re
                                                     professional fee escrow matters.
05/11/20 Alison Wirtz                           0.50 Correspond with K&E team re sale hearing.
05/12/20 Anthony Abate                          0.60 Search for and distribute precedent orders
                                                     converting chapter 11 cases to chapter 7.
05/12/20 Bill Arnault                           1.50 Participate in telephone conferences with R.
                                                     Morgner, C. McGushin, C. Marcus, J.
                                                     Frizzley, and M. Berger re sale hearing.
05/12/20 Ryan Blaine Bennett, P.C.              1.00 Attend sale hearing, including correspondence
                                                     with independent managers, Jefferies re same.
05/12/20 Daniel Carlomany                       1.30 Attend daily status telephone conference with
                                                     K&E team (.7); revise and finalize disclosure
                                                     schedules (.6).
05/12/20 Uzo Dike                               1.50 Assist team with preparation for sale hearing
                                                     (1.2); correspond with discovery vendor
                                                     teams re successful sale hearing and
                                                     conclusion of work (.3).




                                                    23
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 78 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/12/20 Stephen C. Hackney, P.C.               1.00 Conference with C. Marcus, G. Pesce, and W.
                                                     Arnault re Patriarch cross-examination
                                                     demands for sale hearing.
05/12/20 Fred Anthony Hilow                     5.40 Prepare for and attend telephone conferences
                                                     with witnesses re sale hearing preparation
                                                     (2.0); review, analyze proposed sale
                                                     transactions, objections and reservation of
                                                     rights re same (1.8); draft talking points,
                                                     issues list in preparation for sale hearing
                                                     (1.0); correspond with K&E, Sandline, review
                                                     contract attorneys re sale hearing (.6).
05/12/20 Chris Koenig                          10.40 Review and revise sale orders in advance of
                                                     hearing (3.4); correspond with objecting
                                                     parties re resolutions to objections (1.4);
                                                     correspond with G. Pesce, B. Arnault, C.
                                                     McGushin and witnesses re hearing
                                                     preparations (.9); attend sale hearing
                                                     telephonically (1.5); review and revise orders
                                                     following sale hearing (1.4); correspond with
                                                     G. Pesce, Committee, purchaser re same
                                                     (1.1); attend daily telephone conference re
                                                     closing preparations with K&E team, Portage
                                                     Point and buyer (.7).
05/12/20 Jake Lipnik                            1.70 Review and analyze TSA (1.0); correspond
                                                     with K&E team re same (.7).
05/12/20 Jared D. Maher                         4.40 Attend telephone conference re HR matters
                                                     (.5); attend sale hearing (1.1); review
                                                     disclosure schedules (.5); discuss closing
                                                     matters with S. Toth and attend closing
                                                     checklist telephone conference (1.0); draft
                                                     correspondence to foreign counsel re NA
                                                     closing (1.3).
05/12/20 Christopher Marcus, P.C.               1.00 Telephone conference with R. Meisler re sale
                                                     hearing (.5); telephone conference with K&E
                                                     team re same (.5).
05/12/20 Casey McGushin                         3.90 Participate in witness preparation session with
                                                     J. Frizzley (.6); correspond with K&E team re
                                                     strategy for sale hearing (.4); prepare for J.
                                                     Frizzley and J. Riedy testimony at sale
                                                     hearing (2.9).
05/12/20 Roberto S. Miceli                      0.50 Attend to real estate conveyance matters.
05/12/20 Carrie Therese Oppenheim               0.20 Arrange attorney appearances re sale hearing.
05/12/20 Gregory F. Pesce                       2.10 Prepare for sale hearing, including revising
                                                     sale order.

                                                    24
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 79 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/12/20 Mariska S. Richards                   0.30 Review and revise bidder non-disclosure
                                                    agreement.
05/12/20 Claire Stephens                       1.50 Revise European sale order (.6); prepare filing
                                                    version of notice re same (.6); conference and
                                                    correspond with C. Koenig re same (.3).
05/12/20 Alison Wirtz                          2.10 Review precedent conversion motions (.5);
                                                    correspond with G. Pesce, C. Koenig re same
                                                    (.2); draft motion to convert to chapter 7 (.8);
                                                    conference with C. Koenig re same (.6).
05/13/20 Anthony Abate                         1.00 Draft template motion to convert to chapter 7.
05/13/20 Jack N. Bernstein                     3.00 Review PBGC liability issues (2.1); analyze
                                                    pension issues (.9).
05/13/20 Daniel Carlomany                      3.00 Attend legal checklist telephone conference
                                                    with buyer counsel (.7); attend daily checklist
                                                    telephone conference (.7); coordinate
                                                    completion of diligence requests (.5); revise
                                                    TSA (1.1).
05/13/20 Sara Handibode                        1.50 Review purchase agreement schedules and
                                                    prior mortgages (.8); update deed drafts
                                                    accordingly (.3); correspond with K&E team
                                                    re same and closing related issues (.4).
05/13/20 Chris Koenig                          8.90 Review and revise escrow agreement (.4);
                                                    correspond with G. Pesce and Committee re
                                                    same (.3); review and revise sale orders re
                                                    resolution with Committee (2.3); correspond
                                                    with G. Pesce, buyer, Committee other parties
                                                    re same (1.3); correspond with Company,
                                                    buyer, vendors and customers re sales process
                                                    and closing issues (2.4); attend daily
                                                    telephone conference re closing preparations
                                                    with K&E team, Portage Point and buyer
                                                    (1.0); telephone conference with G. Pesce and
                                                    other parties re settlement language (1.2).
05/13/20 Daniel Lewis                          2.30 Review and analyze TSAs (1.5); conferences
                                                    with K&E team re same (.8).
05/13/20 Jake Lipnik                           5.60 Revise Bardin Hill TSA and GAS TSA.
05/13/20 Jared D. Maher                        7.00 Attend telephone conferences re closing
                                                    checklist (1.8); draft correspondence re GAS
                                                    TSA and draft same (3.7); review asset
                                                    transfer documentation (.7); draft
                                                    correspondence re foreign matters (.8).
05/13/20 James Parkinson                       0.20 Correspond with A&P re Mexican antitrust
                                                    analysis.


                                                    25
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 80 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/13/20 Gregory F. Pesce                       2.10 Follow up from sale hearing, including
                                                     revising sale order.
05/13/20 Jeffrey J. Seroogy                     1.00 Review and revise transaction documents.
05/13/20 Steve Toth                             2.00 Analyze draft TSA (.6); participate in all
                                                     hands telephone conference re closing
                                                     checklist (1.4).
05/13/20 Alison Wirtz                           6.40 Draft, revise motion to convert to chapter 7
                                                     (5.2); review precedent re same (1.1);
                                                     correspond with C. Koenig re status (.1).
05/14/20 Jack N. Bernstein                      2.00 Analyze pension issues.
05/14/20 Daniel Carlomany                       2.00 Coordinate completion of diligence requests
                                                     (.4); review documents in data room for
                                                     diligence requests (.3); review and organize
                                                     documents from Chinese local counsel (1.1);
                                                     coordinate telephone conference with
                                                     Company and buyer re post-closing structure
                                                     (.2).
05/14/20 Sara Handibode                         0.50 Correspond re deed related issues.
05/14/20 Chris Koenig                          11.60 Review and revise accommodation
                                                     agreements with EU customers (.4);
                                                     correspond with EU customers re same (.8);
                                                     review and revise sale orders re resolution
                                                     with Committee (2.4); correspond with G.
                                                     Pesce, buyer, Committee other parties re same
                                                     (1.8); correspond with Company, buyer,
                                                     vendors and customers re sales process and
                                                     closing issues (3.1); review and revise chapter
                                                     7 conversion motion re sale settlement (1.5);
                                                     correspond with A. Wirtz re same (.3);
                                                     correspond with Company and purchaser re
                                                     contract strategy (1.3).
05/14/20 Christine A. Lacku                     0.10 Discuss collective bargaining agreements
                                                     internally.
05/14/20 Daniel Lewis                           0.30 Conferences with K&E team re TSAs.
05/14/20 Daniel Lewis                           0.50 Review and analyze TSAs.
05/14/20 Jake Lipnik                            0.20 Correspond with K&E team re TSA.




                                                    26
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 81 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/14/20 Jared D. Maher                        9.10 Review and revise TSAs and draft
                                                    correspondence re same (4.3); draft
                                                    correspondence re foreign tax matters (.2);
                                                    review Chinese share transfer documents and
                                                    draft correspondence re same (1.5); review
                                                    and draft correspondence re Mexican CBA
                                                    assignment (.2); discuss TSA with D.
                                                    Carlomany (.3); draft letter re transferred
                                                    contracts (.9); review Closing documents
                                                    (1.7).
05/14/20 Gregory F. Pesce                      2.10 Follow up from sale hearing, including
                                                    revising sale order.
05/14/20 Claire Stephens                       1.30 Revise European sale order (1.0); correspond
                                                    with C. Koenig re same (.3).
05/14/20 Steve Toth                            1.10 Analyze TSA drafts (.7); analyze
                                                    correspondence re closing matters (.4).
05/14/20 Alison Wirtz                          1.80 Draft, revise motion to convert to chapter 7
                                                    (1.5); correspond with C. Koenig re same (.3).
05/15/20 Jack N. Bernstein                     1.00 Analyze PBGC issues.
05/15/20 Daniel Carlomany                      3.50 Attend daily closing telephone conference
                                                    with K&E team and advisors (.5); coordinate
                                                    with buyer counsel re Chinese document
                                                    workstream (1.1); coordinate completion of
                                                    diligence requests (.7); revise closing
                                                    checklist (.5); coordinate with various parties
                                                    re completion of permit transfer (.7).
05/15/20 Sara Handibode                        0.50 Correspond with K&E team re title and
                                                    transfer declaration related issues (.4);
                                                    coordinate ordering of vesting deeds with
                                                    Chicago Title (.1).




                                                    27
                 Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 82 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/15/20 Chris Koenig                          8.20 Review and revise accommodation
                                                    agreements with EU customers (.4);
                                                    correspond with EU customers re same (.4);
                                                    review and revise sale orders re resolution
                                                    with Committee and questions from U.S.
                                                    Trustee (1.1); correspond with G. Pesce,
                                                    buyer, U.S. Trustee, Committee other parties
                                                    re same (.8); correspond with Company,
                                                    buyer, vendors and customers re sales process
                                                    and closing issues (1.9); review and revise
                                                    chapter 7 conversion motion re sale
                                                    settlement (1.5); correspond with A. Wirtz re
                                                    same (.3); correspond with Company and
                                                    purchaser re contract strategy (1.1); attend
                                                    daily telephone conference re closing
                                                    preparations with K&E team, Portage Point
                                                    and buyer (.7).
05/15/20 Jared D. Maher                        3.70 Review and revise closing checklist (1.0);
                                                    draft correspondence re closing documents
                                                    (.9); draft correspondence re permits (.8);
                                                    attend telephone conference re closing
                                                    checklist (1.0).
05/15/20 Claire Stephens                       0.30 Compile filing version of sale orders (.2);
                                                    correspond with C. Koenig re same (.1).
05/16/20 Chris Koenig                          0.90 Correspond with Company and buyer re
                                                    closing issues and next steps.
05/16/20 James Parkinson                       0.50 Review Slovakian antitrust information
                                                    request (.3); correspond with Company re
                                                    same (.2).
05/17/20   Jared D. Maher                      1.70 Draft non-reliance letter.
05/17/20   Steve Toth                          0.40 Correspond re diligence matters.
05/18/20   Leah Elizabeth Barnes               1.00 Review resolutions and resignation letters.
05/18/20   Jack N. Bernstein                   3.00 Analyze closing issues re employee and
                                                    employee benefit matters (2.0); review
                                                    employee benefit plan transfer issues (1.0).
05/18/20 Daniel Carlomany                      2.50 Coordinate diligence and stock transfers with
                                                    foreign counsel (.4); attend daily closing
                                                    telephone conference with Company (.6);
                                                    attend telephone conference re diligence (.3);
                                                    review data room documents for diligence
                                                    requests (1.2).




                                                    28
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 83 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/18/20 Chris Koenig                          4.60 Review and revise escrow agreement (.4);
                                                    correspond with Citi re same (.2); correspond
                                                    with Company, buyer, vendors and customers
                                                    re sales process and closing issues (1.4);
                                                    review and revise chapter 7 conversion
                                                    motion re sale settlement (1.4); correspond
                                                    with A. Wirtz re same (.5); telephone
                                                    conference with S. Toth, K&E team,
                                                    prospective ABL lender, Jefferies re diligence
                                                    for closing (.4); telephone conference with
                                                    transaction committee, G. Pesce, K&E team
                                                    re closing issues and next steps (.3).
05/18/20 Jake Lipnik                           1.80 Revise trademark assignment and patent
                                                    assignment.
05/18/20 Jared D. Maher                        5.10 Revise non-reliance letter (.3); draft
                                                    correspondence with various parties re NA
                                                    closing (2.3); attend telephone conferences re
                                                    legal diligence and closing checklist (1.5);
                                                    coordinate with K&E team re same (1.0).
05/18/20 Christopher Marcus, P.C.              0.80 Review and analyze correspondence re sale
                                                    closing (.3); telephone conference with
                                                    independent directors re same (.5).
05/18/20 Michelle L. Nowicki                   0.60 Review buyer comments to trademark
                                                    assignment (.2); review SAP (.2); provide
                                                    comments to trademark assignment (.1); send
                                                    same to J. Lipnik and J. Seroogy (.1).
05/18/20 James Parkinson                       0.90 Correspond with Company re Slovakia
                                                    antitrust information requests (.4); correspond
                                                    with K&E team re same (.5).
05/18/20 Gregory F. Pesce                      0.60 Conferences with team re closing status and
                                                    next steps.
05/18/20 Mariska S. Richards                   2.10 Review and revise Patriarch
                                                    resignation/appointment materials.
05/18/20 Steve Toth                            2.80 Analyze and revise diligence non-reliance
                                                    letter (.5); analyze and correspond re
                                                    diligence and LLC authorization (.3);
                                                    participate in telephone conference with K&E
                                                    team and buyer financing advisors re new
                                                    ABL (.4); discuss LLC authorization with M.
                                                    Richards (.5); participate in all hands
                                                    telephone conference re closing matters (.5);
                                                    analyze and correspond re LLC authorization
                                                    (.6).



                                                    29
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 84 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/18/20 Alison Wirtz                          1.10 Review C. Koenig's comments to the motion
                                                    to convert to chapter 7 (.7); conference with
                                                    C. Koenig re same (.4).
05/19/20 Daniel Carlomany                      2.30 Coordinate diligence and stock transfers with
                                                    foreign counsel (.6); coordinate completion of
                                                    permit transfers (.4); review and analyze data
                                                    room documents to complete diligence
                                                    requests (1.3).
05/19/20 Sara Handibode                        0.70 Correspond with K&E team re title and
                                                    vesting deed related issues (.5); manage
                                                    relevant materials (.2).
05/19/20 Chris Koenig                          4.00 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (2.4); review and revise chapter 7
                                                    conversion motion re sale settlement (1.1);
                                                    correspond with A. Wirtz re same (.5).
05/19/20 Daniel Lewis                          1.00 Conferences with K&E team re IP assignment
                                                    and license agreements and review same.
05/19/20 Jake Lipnik                           3.70 Revise trademark and patent assignment
                                                    agreements (1.4); revise IP license agreement
                                                    (2.0); correspond with K&E team re same
                                                    (.3).
05/19/20 Jared D. Maher                        4.90 Draft correspondence re European stock
                                                    transfers (3.5); review IP-related documents
                                                    (1.1); coordinate telephone conferences re
                                                    permits (.3).
05/19/20 Andrew McAlpine                       2.00 Telephone conference re UK stamp duty (.7);
                                                    attend to UK corporate documents (1.3).
05/19/20 Guillaume Nivault                     1.00 Review sale documentation.
05/19/20 Michelle L. Nowicki                   0.10 Coordinate with J. Lipnik and J. Seroogy re
                                                    IP assignments.
05/19/20 Gregory F. Pesce                      0.70 Conferences with team re closing status and
                                                    next steps.
05/19/20 Vanessa Schmieding                    2.30 Review asset purchase agreement re transfer
                                                    of German GmbH shares (1.1); prepare
                                                    summary of steps required under German law
                                                    to transfer GmbH shares (.5); correspond with
                                                    K&E team re German transfer (.3); review
                                                    German target group re potential tax and real
                                                    estate matters (.4).
05/19/20 Steve Toth                            0.40 Analyze and correspond re diligence and
                                                    closing matters.



                                                    30
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 85 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:           1010068469
Dura Automotive Systems, LLC                                   Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/19/20 Laurent Victor-Michel                 3.00 Review sale documents and comment on
                                                    French specificities.
05/19/20 Alison Wirtz                          0.50 Draft, revise motion to convert to chapter 7
                                                    (.4); correspond with C. Koenig re same (.1).
05/20/20 Jack N. Bernstein                     2.00 Review employee benefit plan transfer issues
                                                    (1.0); analyze benefit plan provisions re same
                                                    (1.0).
05/20/20 Daniel Carlomany                      2.30 Attend daily closing telephone conference
                                                    with Company (.6); update and revise closing
                                                    checklist (.8); coordinate stock transfers and
                                                    diligence with foreign counsel (.9).
05/20/20 David Higgins                         0.50 Review correspondence and papers.
05/20/20 Jonathan E. Kidwell                   0.50 Coordinate with Company and buyer re
                                                    permit transfers.
05/20/20 Chris Koenig                          3.10 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (2.4); telephone conference with S.
                                                    Toth, K&E team, purchaser, Portage Point,
                                                    Company re closing issues and next steps (.7).
05/20/20 Daniel Lewis                          0.50 Review IP assignment agreements and
                                                    conference with K&E team re same.
05/20/20 Chuan Li                              0.50 Correspond with K&E team and R. Zhao re
                                                    China share transfer agreement signing issues.
05/20/20 Jake Lipnik                           0.30 Revise IP assignment agreements.
05/20/20 Jared D. Maher                        4.20 Draft correspondence re foreign share
                                                    transfers (3.2); attend closing telephone
                                                    conference (1.0).
05/20/20 Andrew McAlpine                       2.00 Telephone conference with K&E team re UK
                                                    share transfers (.6); attend to UK corporate
                                                    documents (1.4).
05/20/20 Aaron J. Newell                       0.60 Prepare for and participate in status telephone
                                                    conference re environmental permit transfer.
05/20/20 Guillaume Nivault                     3.00 Telephone conferences with K&E team re
                                                    closing status (.9); review transaction
                                                    documentation (1.0); draft memorandum re
                                                    same (.5); research French entity matters (.6).
05/20/20 Gregory F. Pesce                      0.90 Conferences with team re closing status and
                                                    next steps.
05/20/20 Mariska S. Richards                   0.80 Participate in daily closing coordination
                                                    telephone conference.
05/20/20 Vanessa Schmieding                    3.20 Prepare German transfer documentation and
                                                    ancillary documents.

                                                    31
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 86 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/20/20 Laurent Victor-Michel                 1.00 Telephone conference with K&E team re
                                                    transfer of French subsidiary and follow up re
                                                    same.
05/20/20 Alison Wirtz                          6.40 Draft, revise motion to convert to chapter 7
                                                    (5.3); review precedent re same (1.1).
05/21/20 Jack N. Bernstein                     3.00 Review PBGC issues (2.2); review employee
                                                    benefit plan transfer issues (.8).
05/21/20 Daniel Carlomany                      1.00 Attend telephone conference with foreign
                                                    counsel and J. Maher (.4); coordinate stock
                                                    transfers with Chinese counsel (.6).
05/21/20 Dulcie Daly                           0.80 Correspondence re stamp duty analysis of UK
                                                    share transfers.
05/21/20 Sara Handibode                        0.30 Correspond re title related issues.
05/21/20 Chris Koenig                          5.60 Telephone conference with Company and
                                                    Purchaser re contract assumption issues (.5);
                                                    correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (1.8); review and revise chapter 7
                                                    motion (2.5); correspond with A. Wirtz re
                                                    same (.3); review and revise Chubb
                                                    assumption agreement (.5).
05/21/20 Jared D. Maher                        3.00 Correspond re French transfer matters with L.
                                                    Victor-Michel (.4); draft correspondence re
                                                    European, Chinese share transfers (2.4);
                                                    discuss D&O slates with E. Hogan (.2).
05/21/20 Christopher Marcus, P.C.              0.50 Correspond with K&E team re European sale.
05/21/20 Roberto S. Miceli                     0.80 Attend to real estate conveyance matters.
05/21/20 James Parkinson                       0.50 Telephone conference with K&E team re
                                                    foreign investment issues.
05/21/20 Gregory F. Pesce                      0.60 Conferences with team re closing status and
                                                    next steps.
05/21/20 Mariska S. Richards                   0.80 Participate in daily closing coordination
                                                    telephone conference.
05/21/20 Vanessa Schmieding                    0.50 Draft officer's certificate for German share
                                                    transfer documentation.
05/21/20 Steve Toth                            0.60 Analyze and correspond re schedules and
                                                    closing matters.
05/21/20 Alison Wirtz                          3.60 Revise motion to convert to chapter 7 (2.7);
                                                    conference and correspond with C. Koenig re
                                                    same (.9).




                                                    32
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 87 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/22/20 Daniel Carlomany                      1.00 Coordinate completion of action items with
                                                    foreign counsel (.1); coordinate and review
                                                    completion of diligence requests (.2);
                                                    schedule daily legal checklist meetings (.1);
                                                    attend daily checklist telephone conference
                                                    with Company (.6).
05/22/20 Dulcie Daly                           0.50 Telephone conference with US team re UK
                                                    stamp analysis and next steps.
05/22/20 Susan D. Golden                       0.50 Review and revise chapter 7 conversion
                                                    motion and correspond with C. Koenig re
                                                    same.
05/22/20 Sara Handibode                        0.50 Correspond with various parties re title and
                                                    deed related issues.
05/22/20 Chris Koenig                          2.40 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (1.7); telephone conference with S.
                                                    Toth, K&E team, purchaser, Portage Point,
                                                    Company re closing issues and next steps (.7).
05/22/20 Jared D. Maher                        3.50 Discuss UK share transfer with A. McAlpine
                                                    (.4); attend closing telephone conference
                                                    (1.0); draft correspondence re European share
                                                    transfers (1.2); review IP transfer documents
                                                    (.9).
05/22/20 Andrew McAlpine                       1.00 Telephone conference with K&E team re UK
                                                    stamp duty (.4); analyze UK corporate
                                                    documents (.6).
05/22/20 James Parkinson                       1.00 Review and comment on Slovakian antitrust
                                                    filing (.6); correspond with A&P, Company re
                                                    same (.4).
05/22/20 Gregory F. Pesce                      0.60 Conferences with team re closing status and
                                                    next steps.
05/22/20 Steve Toth                            0.60 Correspond with K&E team, various parties
                                                    re closing matters.
05/22/20 Laurent Victor-Michel                 1.00 Follow up with counsel re transfer of French
                                                    sub.
05/22/20 Alison Wirtz                          0.30 Correspond with K&E team re motion to
                                                    convert.
05/22/20 Alison Wirtz                          0.20 Revise motion to convert to chapter 7.
05/23/20 James Parkinson                       0.20 Correspond with Company re antitrust sign-
                                                    off.
05/24/20 James Parkinson                       0.20 Correspond with Company and A&P re
                                                    antitrust sign-off.


                                                    33
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20    Page 88 of 109
Legal Services for the Period Ending May 31, 2020              Invoice Number:            1010068469
Dura Automotive Systems, LLC                                    Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/25/20 Chris Koenig                          1.20 Review and revise chapter 7 motion (.9);
                                                    correspond with G. Pesce and K&E team re
                                                    same (.3).
05/25/20 Jake Lipnik                           1.20 Review and revise TSA.
05/25/20 James Parkinson                       0.20 Correspond with Company and A&P re
                                                    Slovakian antitrust update.
05/25/20 Vanessa Schmieding                    1.60 Review data room documents (1.1);
                                                    correspond with A&P Germany (.5).
05/25/20 Jeffrey J. Seroogy                    0.50 Review and revise transition services
                                                    agreement.
05/25/20 Alison Wirtz                          0.30 Correspond with K&E team re motion to
                                                    convert to chapter 7.
05/26/20 Jack N. Bernstein                     2.00 Analyze employee benefit transition issues
                                                    related to sale (1.5); prepare revisions to sale
                                                    documentation re same (.5).
05/26/20 Daniel Carlomany                      2.70 Attend daily checklist telephone conference
                                                    with Company (.5); attend legal checklist
                                                    telephone conference with lender counsel (.6);
                                                    review and comment on assignment
                                                    agreement (.8); coordinate completion of
                                                    diligence requests re foreign entities (.4); draft
                                                    punch list of outstanding closing actions (.4).
05/26/20 Stephen C. Hackney, P.C.              0.50 Correspond with K&E team re privilege issue.
05/26/20 Sara Handibode                        0.30 Correspond with K&E team re deed related
                                                    issues.
05/26/20 Chris Koenig                          3.50 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (1.7); review and revise chapter 7
                                                    motion (.9); correspond with G. Pesce and
                                                    K&E team re same (.4); telephone conference
                                                    with S. Toth, K&E team, purchaser, Portage
                                                    Point, Company re closing issues and next
                                                    steps (.5).
05/26/20 Daniel Lewis                          0.50 Review TSA (.2); conference with K&E team
                                                    re same (.3).
05/26/20 Jake Lipnik                           0.40 Revise TSA per IP comments.
05/26/20 Jared D. Maher                        6.80 Attend telephone conferences with K&E
                                                    team, various parties re closing checklist
                                                    (1.0); review diligence for real estate transfers
                                                    (1.5); revise assignment and assumption
                                                    agreement (1.8); draft correspondence re
                                                    foreign share transfers (2.5).
05/26/20 Andrew McAlpine                       2.00 Review and revise UK draft sale documents.

                                                    34
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 89 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/26/20 Aaron J. Newell                       0.30 Telephone conference with J. Jannaman and
                                                    Arnold & Porter re permit transfer matters.
05/26/20 James Parkinson                       0.20 Correspond with Company and A&P re
                                                    Slovakian filing.
05/26/20 Mariska S. Richards                   1.00 Participate in pre-closing telephone
                                                    conference.
05/26/20 Vanessa Schmieding                    0.70 Telephone conference with A. Boedeker from
                                                    A&P re German share transfer (.2); revise
                                                    share transfer deed (.3); review and assess
                                                    KYC requirements to be complied with by
                                                    German share transfer parties (.2).
05/26/20 Claire Stephens                       4.00 Research re chapter 7 trustee successor rights
                                                    (3.1); draft summary re same (.9).
05/26/20 Claire Stephens                       0.40 Telephone conference with A. Wirtz, Portage
                                                    Point re professional fee escrow.
05/26/20 Steve Toth                            1.40 Analyze and correspond re closing matters
                                                    (.6); participate in telephone conference with
                                                    KTBS and K&E team re closing matters (.5);
                                                    participate in all hands telephone conference
                                                    re closing matters (.3).
05/26/20 Alison Wirtz                          0.90 Correspond with C. Koenig re matters relating
                                                    to the motion to convert to chapter 7 (.2);
                                                    prepare for and participate in conference with
                                                    Portage Point, C. Stephens re professional fee
                                                    escrow matters (.3); conference with contract
                                                    counter-party, B. Lohan and C. Koenig re
                                                    assumption and rejection of contracts (.2);
                                                    correspond with K&E team re same (.2).
05/27/20 Jack N. Bernstein                     2.00 Review 401k issues (1.0); analyze benefit
                                                    plan issues (1.0).
05/27/20 Daniel Carlomany                      3.20 Attend daily closing telephone conference
                                                    with Company (.6); attend legal checklist
                                                    telephone conference with buyer counsel
                                                    (1.4); coordinate completion of outstanding
                                                    diligence requests (1.2).
05/27/20 Sara Handibode                        1.00 Correspond re deed and closing related issues
                                                    (.3); compile relevant materials for title
                                                    Company review (.2); correspond with K&E
                                                    team re same (.5).




                                                    35
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 90 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/27/20 Chris Koenig                          1.60 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (1.3); telephone conference with S.
                                                    Toth, K&E team, purchaser, Portage Point,
                                                    Company re closing issues and next steps (in
                                                    part) (.3).
05/27/20 Daniel Lewis                          0.50 Conference with K&E team re IP
                                                    assignments.
05/27/20 Jake Lipnik                           0.90 Review and revise trademark and patent
                                                    assignments.
05/27/20 Jared D. Maher                        8.80 Attend telephone conferences re closing (.8);
                                                    draft correspondence re foreign share
                                                    transfers (1.1); draft KYC form for German
                                                    share transfer (.8); review and revise notice of
                                                    designated buyers (1.4); revise closing
                                                    checklist (1.9); review IP assignment
                                                    documents (.4); review corporate governance
                                                    chart and discuss same with S. Toth (1.0);
                                                    discuss works council matters with E. Leitch
                                                    and draft correspondence re same (1.4).
05/27/20 Andrew McAlpine                       2.50 Attend to UK draft documents.
05/27/20 Michelle L. Nowicki                   0.20 Correspond with J. Lipnik and TIPT paralegal
                                                    group re foreign patent priority.
05/27/20 Mariska S. Richards                   1.00 Participate in pre-closing telephone
                                                    conference with K&E team, advisors and
                                                    buyer's counsel.
05/27/20 Sandy Ruiz                            0.20 Correspond and telephone conference with J.
                                                    Maher re apostille process (.1); obtain
                                                    apostilled good standing from DE (.1).
05/27/20 Nicole Saucedo                        0.30 Organize signature pages (.1); assemble
                                                    omnibus secretary's certificate (.1);
                                                    correspond with S. Canna, Portage Point re
                                                    items in escrow (.1).
05/27/20 Vanessa Schmieding                    0.70 Correspond with K&E team re German share
                                                    transfer and ancillary documentation (.4);
                                                    review KYC documentation provided by
                                                    seller (.3).
05/27/20 Steve Toth                            2.30 Participate in telephone conference re closing
                                                    checklist with A&P and K&E team (.3);
                                                    participate in all hands telephone conference
                                                    re closing checklist (.5); discuss closing
                                                    matters with J. Maher (.7); analyze related
                                                    correspondence (.8).


                                                    36
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 91 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/27/20 Alison Wirtz                          4.70 Research case law re conversion matters
                                                    (3.8); summarize findings re same (.5);
                                                    conference and correspond with J. Maher re
                                                    KYC matters (.4).
05/27/20 Susan Zablocki                        0.20 Correspond with M. Nowicki foreign priority
                                                    (.1); review MPEP 2.18 Right of Priority
                                                    Under 35 U.S.C. 119(a)-(d) and (f) (.1).
05/28/20 Daniel Carlomany                      4.50 Draft signature pages (.6); coordinate
                                                    completion of diligence requests (1.2);
                                                    coordinate diligence requests with foreign
                                                    counsel (1.6); prepare for and attend
                                                    telephone conference with G. Nivault and J.
                                                    Maher re French entities (.7); prepare for and
                                                    attend telephone conference re IP matters
                                                    with buyer counsel and J. Maher (.4).
05/28/20 Sara Handibode                        1.70 Correspond with K&E team re entity and
                                                    organizational documents (.4); compile same
                                                    for title Company and buyer's counsel review
                                                    (.6); correspond with K&E team re deed and
                                                    signature package related issues (.4); manage
                                                    relevant materials (.3).
05/28/20 Chris Koenig                          2.80 Correspond with G. Pesce, K&E team,
                                                    Company, buyer, vendors and customers re
                                                    sales process and closing issues (2.2); review
                                                    and revise Chubb assumption agreement (.4);
                                                    correspond with Chubb and purchaser re same
                                                    (.2).
05/28/20 Daniel Lewis                          1.00 Review and analyze IP license (.4);
                                                    conference with AP team and K&E team re
                                                    same (.6).
05/28/20 Jake Lipnik                           2.30 Revise IP license agreement (1.0); telephone
                                                    conference with Buyer's counsel re allocation
                                                    of IP (.5); prepare for same (.8).
05/28/20 Jared D. Maher                        8.40 Correspond with L. Victor-Michel re French
                                                    share transfer forms and related matters (.8);
                                                    discuss Excel of TN merger with M. Dallas
                                                    and Indiana archives (.3); attend telephone
                                                    conference re IP matters and correspond with
                                                    D. Lewis re same (.6); review and revise due
                                                    diligence request tracker (.8); draft omnibus
                                                    resolutions re managers and officers (2.5);
                                                    coordinate execution and notarization of
                                                    closing documents (3.4).



                                                    37
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 92 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/28/20 Guillaume Nivault                     1.50 Attend telephone conference with K&E team
                                                    re sale update (.3); draft list of missing
                                                    documentation and of next steps (1.2).
05/28/20 Sandy Ruiz                            0.90 Telephone conferences and correspond with J.
                                                    Maher re documents for execution and
                                                    apostille.
05/28/20 Vanessa Schmieding                    1.60 Prepare draft German transfer agreement
                                                    (1.1); correspond with A. Boedker from A&P
                                                    re German share transfer (.5).
05/28/20 Jeffrey J. Seroogy                    0.50 Review intellectual property assignments (.2);
                                                    conference with buyer legal team re same (.3).
05/28/20 Steve Toth                            1.10 Correspond with J. Maher re closing matters
                                                    (.4); analyze and correspond re closing
                                                    matters (.7).
05/28/20 Laurent Victor-Michel                 1.00 Telephone conference with K&E team.
05/28/20 Alison Wirtz                          5.90 Research case law re conversion matters
                                                    (4.5); summarize findings re same (1.1);
                                                    correspond with K&E team re same (.3).
05/29/20 Daniel Carlomany                      4.20 Prepare for and attend IP discussion with J.
                                                    Maher and IP team (1.1); prepare for and
                                                    attend legal checklist telephone conference
                                                    with buyer counsel (1.3); prepare for and
                                                    attend daily North American Company
                                                    closing telephone conference (.6); coordinate
                                                    completion of diligence requests (.7); draft
                                                    and revise signature pages (.2); coordinate
                                                    completion of overseas share transfers (.3).
05/29/20 Stephen C. Hackney, P.C.              0.50 Telephone conference with G. Pesce, A.
                                                    Wirtz, and C. McGushin re conversion of
                                                    case.
05/29/20 Sara Handibode                        3.00 Update deeds and compile redlines re same
                                                    for buyer's counsel review (.7); correspond
                                                    with K&E team re same and revise as needed
                                                    (.6); compile signature package for Company
                                                    execution (.8); correspond re same and
                                                    closing related issues (.5); manage relevant
                                                    materials (.4).




                                                    38
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 93 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:          1010068469
Dura Automotive Systems, LLC                                   Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/29/20 Chris Koenig                          3.60 Correspond with Company, buyer, vendors
                                                    and customers re sales process and closing
                                                    issues (1.9); telephone conference with S.
                                                    Toth, K&E team, purchaser, Portage Point,
                                                    Company re closing issues and next steps (.7);
                                                    review and revise chapter 7 motion (.7);
                                                    correspond with G. Pesce and K&E team re
                                                    same (.3).
05/29/20 Daniel Lewis                          1.00 Review and analyze IP license (.3);
                                                    conference with Company, AP team and K&E
                                                    team re same (.7).
05/29/20 Jake Lipnik                           0.60 Telephone conference with Company and
                                                    Buyer's counsel re IP allocation.
05/29/20 Jared D. Maher                        9.20 Attend telephone conferences re IP matters
                                                    and closing checklist and draft
                                                    correspondence re same (2.2); draft responses
                                                    to legal due diligence requests (1.6);
                                                    coordinate execution, notarization and
                                                    apostilling of closing documents (2.7); draft
                                                    correspondence re real estate deeds (1.2);
                                                    revise TSA (1.5).
05/29/20 Mariska S. Richards                   1.50 Participate in pre-closing telephone
                                                    conference with K&E team, Company and
                                                    Portage Point.
05/29/20 Sandy Ruiz                            0.80 Telephone conferences and correspond with J.
                                                    Maher and D. Carlomany re delivery of
                                                    documents for execution and apostille (.5);
                                                    coordinate same (.3).
05/29/20 Vanessa Schmieding                    1.20 Correspond with K&E team re A&P
                                                    document requests (.4); review A&Ps
                                                    comments on draft German transfer
                                                    agreement (.3); correspond with A&P re KYC
                                                    and transparency register (.3); coordinate
                                                    German share transfer with K&E team (.2).
05/29/20 Jeffrey J. Seroogy                    0.50 Review intellectual property assignments (.4);
                                                    conference with buyer legal team re same (.1).
05/29/20 Steve Toth                            1.40 Participate in legal checklist telephone
                                                    conference with A&P and K&E team (.5);
                                                    participate in all hands telephone conference
                                                    re closing matters (.7); analyze and
                                                    correspond re closing matters (.2).
05/29/20 Laurent Victor-Michel                 1.00 Coordinate transfer of French subs.




                                                    39
                Case 19-12378-KBO        Doc 1158-6      Filed 07/09/20   Page 94 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:            1010068469
Dura Automotive Systems, LLC                                   Matter Number:              45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
05/29/20 Alison Wirtz                          1.70 Conference and correspond with K&E team
                                                    re motion to convert order (.5); revise order re
                                                    same (1.2).
05/30/20 Daniel Carlomany                      0.50 Review and comment on overseas share
                                                    transfer documents (.2); coordinate
                                                    completion of diligence requests for overseas
                                                    share transfers (.3).
05/30/20 Jared D. Maher                        0.70 Draft correspondence re Mexican share
                                                    transfer.
05/31/20 Daniel Carlomany                      0.40 Coordinate completion of diligence requests
                                                    (.2); coordinate closing items with foreign
                                                    counsel (.2).
05/31/20 Jared D. Maher                        0.50 Coordinate finalization of Chinese share
                                                    transfer documents.

Total                                       1,012.10




                                                    40
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 95 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068470
                                                                                Client Matter: 45214-28

In the Matter of Utilities




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                            $ 676.50
Total legal services rendered                                                                                      $ 676.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                  Case 19-12378-KBO      Doc 1158-6     Filed 07/09/20    Page 96 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:          1010068470
Dura Automotive Systems, LLC                                  Matter Number:            45214-28
Utilities




                                        Summary of Hours Billed

Name                                                      Hours            Rate        Amount
Claire Stephens                                            0.80          740.00         592.00
Alison Wirtz                                               0.10          845.00          84.50

TOTALS                                                      0.90                       $ 676.50




                                                    2
                Case 19-12378-KBO        Doc 1158-6        Filed 07/09/20   Page 97 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:         1010068470
Dura Automotive Systems, LLC                                     Matter Number:           45214-28
Utilities


                                      Description of Legal Services

Date     Name                                 Hours Description
05/05/20 Claire Stephens                       0.20 Correspond with Portage Point re utilities
                                                    request for additional adequate assurance.
05/05/20 Alison Wirtz                          0.10 Correspond with Portage Point re utilities
                                                    mattes.
05/06/20 Claire Stephens                       0.60 Correspond with Portage Point re request for
                                                    additional adequate assurance (.4); correspond
                                                    with utility provider re same (.2).

Total                                           0.90




                                                       3
                    Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 98 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068471
                                                                                Client Matter: 45214-29

In the Matter of Vendor and Supplier Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                            $ 868.00
Total legal services rendered                                                                                      $ 868.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 1158-6     Filed 07/09/20   Page 99 of 109
Legal Services for the Period Ending May 31, 2020            Invoice Number:         1010068471
Dura Automotive Systems, LLC                                  Matter Number:           45214-29
Vendor and Supplier Issues




                                        Summary of Hours Billed

Name                                                      Hours         Rate          Amount
Chris Koenig                                               0.80     1,085.00           868.00

TOTALS                                                      0.80                      $ 868.00




                                                    2
                Case 19-12378-KBO       Doc 1158-6         Filed 07/09/20   Page 100 of 109
Legal Services for the Period Ending May 31, 2020                Invoice Number:        1010068471
Dura Automotive Systems, LLC                                      Matter Number:          45214-29
Vendor and Supplier Issues


                                      Description of Legal Services

Date     Name                                 Hours Description
05/07/20 Chris Koenig                          0.80 Correspond with vendors re shipping issues
                                                    and next steps.

Total                                           0.80




                                                       3
                   Case 19-12378-KBO              Doc 1158-6         Filed 07/09/20         Page 101 of 109



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




July 9, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Jim Riedy

                                                                              Invoice Number: 1010068472
                                                                                Client Matter: 45214-30

In the Matter of Expenses


For expenses incurred through May 31, 2020
(see attached Description of Expenses for detail)                                                              $ 35,669.54
Total expenses incurred                                                                                        $ 35,669.54




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20    Page 102 of 109
Legal Services for the Period Ending May 31, 2020               Invoice Number:       1010068472
Dura Automotive Systems, LLC                                     Matter Number:         45214-30
Expenses




                                         Description of Expenses

Description                                                                             Amount
Third Party Telephone Charges                                                             187.69
Professional Fees                                                                      24,126.68
Outside Retrieval Service                                                               1,430.00
Computer Database Research                                                                400.00
Westlaw Research                                                                          161.25
LexisNexis Research                                                                     1,354.58
Miscellaneous Office Expenses                                                           8,009.34

                                                        Total                        $ 35,669.54




                                                    2
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 103 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses




                                         Description of Expenses

Third Party Telephone Charges

Date          Description                                                              Amount
03/31/20      Intrado Enterprise Collaboration Inc - conf calls                          12.59
05/06/20      Leo Plank - Leo Plank, Cell Phone Calls, Telekom Deutschland                6.27
              GmbH 04/01/2020 to 04/30/2020, Cell Phone Calls Telekom
              Invoice April 2020 05/06/2020
05/31/20      Intrado Enterprise Collaboration Inc - conference calls                      16.78
05/31/20      Reversed on 6/5/2020. Intrado Solutions Limited - Andrew                     (1.22)
              McAlpine's Intrado conference calls - Invoice dated 31 May 2020
05/31/20      Intrado Solutions Limited - Andrew McAlpine's Intrado                          1.22
              conference calls - Invoice dated 31 May 2020
05/31/20      Intrado Enterprise Collaboration Inc - Teleconference                         15.57
05/31/20      Intrado Enterprise Collaboration Inc - conference calls                        2.08
05/31/20      Reversed on 6/5/2020. Intrado Solutions Limited - Andrew                       1.22
              McAlpine's Intrado conference calls - Invoice dated 31 May 2020
05/31/20      Intrado Enterprise Collaboration Inc - Telephone Conferences                  73.90
05/31/20      Intrado Enterprise Collaboration Inc - Conference Calls.                       7.49
05/31/20      Intrado Enterprise Collaboration Inc - teleconference calling                  4.10
              service
05/31/20      Intrado Enterprise Collaboration Inc - teleconference calling                  5.95
              service
05/31/20      Intrado Enterprise Collaboration Inc - Telephone Conferences                  40.22
05/31/20      Intrado Enterprise Collaboration Inc - Teleconference                          1.52
              Total                                                                        187.69




                                                    3
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 104 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


Professional Fees

Date          Description                                                              Amount
05/12/20      SANDLINE DISCOVERY LLC - E-discovery services                           24,126.68
              Total                                                                   24,126.68




                                                    4
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 105 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


Outside Retrieval Service

Date          Description                                                              Amount
05/13/20      CT CORPORATION - document retrieval service                              1,060.00
05/28/20      CT CORPORATION - CT CORPORATION - Document retrieval                       370.00
              service
              Total                                                                    1,430.00




                                                    5
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 106 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


Computer Database Research

Date          Description                                                              Amount
04/13/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                            46.00
              Usage on 3/5/2020
04/13/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               40.00
              Usage on 3/10/2020
04/13/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                              100.00
              Usage on 3/11/2020
04/13/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               43.00
              Usage on 3/11/2020
04/13/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                              111.00
              Usage on 3/11/2020
05/05/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               40.00
              Usage on 4/19/2020
05/05/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               20.00
              Usage on4/16/2020
              Total                                                                        400.00




                                                    6
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 107 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


Westlaw Research

Date          Description                                                              Amount
04/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                                   18.01
              WESTLAW Research Charges by Caldwell-McMillan, Spencer on
              4/13/2020
04/14/20      THOMSON REUTERS - WEST PUBLISHING CORP -                                      97.09
              WESTLAW Research Charges by Stephens, Claire on 4/14/2020
04/20/20      THOMSON REUTERS - WEST PUBLISHING CORP -                                      46.15
              WESTLAW Research Charges by Stephens, Claire on 4/20/2020
              Total                                                                        161.25




                                                    7
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 108 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


LexisNexis Research

Date          Description                                                              Amount
05/26/20      LEXISNEXIS - LexisNexis Research on 5/26/2020 by Claire                  1,354.58
              Stephens
              Total                                                                    1,354.58




                                                    8
                Case 19-12378-KBO       Doc 1158-6      Filed 07/09/20   Page 109 of 109
Legal Services for the Period Ending May 31, 2020             Invoice Number:        1010068472
Dura Automotive Systems, LLC                                   Matter Number:          45214-30
Expenses


Miscellaneous Office Expenses

Date          Description                                                              Amount
05/03/20      LEGALPEOPLE - Document Review Work                                       8,009.34
              Total                                                                    8,009.34

TOTAL EXPENSES                                                                      $ 35,669.54




                                                    9
